 

Exhibit 10.1

 

 





 

PURCHASE AGREEMENT

 

Between

 

MEIER PROPERTIES, SERIES LLC,

 

as Seller

 

and

 

ERNEST M. CHERRY, JR. REVOCABLE TRUST and
CAROLE A. CHERRY REVOCABLE TRUST

 

as Buyer



 

 





 

 

 

 

PURCHASE AGREEMENT

 

This Purchase Agreement (this “Agreement”) is between MEIER PROPERTIES, SERIES
LLC, a Utah limited liability company (“Seller”), and ERNEST M. CHERRY, JR.
REVOCABLE TRUST and CAROLE A. CHERRY REVOCABLE TRUST (collectively, “Buyer”), to
be effective as of the Effective Date (as defined in Section 34 below).

 

RECITALS:

 

A. As of the Effective Date, Seller owns that certain tract or parcel of land
containing approximately 6.57 acres of land located in Uintah County, Utah,
commonly known as 1540-1586 S. 1700 E., Vernal, UT 84078, as more particularly
described on Exhibit A attached hereto (the “Real Property”).

 

B. Buyer desires to purchase from Seller all of the Property (as hereinafter
defined), and Seller desires to sell to Buyer all of the Property, all as more
particularly set forth in this Agreement.

 

AGREEMENTS:

 

NOW THEREFORE, in consideration of the promises set forth in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller and Buyer (the “Parties” or a “Party”) hereby agree
as follows:

 

1. BINDING AGREEMENT. This Agreement constitutes a binding agreement between
Seller and Buyer for the sale and purchase of the Property subject to the terms
set forth in this Agreement. Subject to the limitations set forth in this
Agreement, this Agreement shall bind and inure to the benefit of the Parties and
their respective successors and assigns and no other person or entity shall be
entitled to rely hereon, receive any benefit herefrom or enforce against any
Party hereto any provision hereof, whether as a third party beneficiary or
otherwise, it being specifically intended that there shall be no third party
beneficiaries hereto or any third party reliance hereon. This Agreement
supersedes all other written or verbal agreements between the Parties concerning
the transaction embodied in this Agreement. No claim of waiver, modification or
amendment concerning the provisions of this Agreement shall be made against a
Party unless based upon a written instrument signed by such Party.

 

2. INCLUSIONS IN PROPERTY.

 

(a) The Property. The term “Property” shall mean the following:

 

(1) the Real Property;

 

(2) all buildings, structures and improvements located on the Real Property,
together with any and all fixtures of any kind owned by Seller and attached to
the Real Property or improvements located thereon, together with all rights,
title and interest appurtenant thereto, including, without limitation, those
items indicated as being included on Exhibit G attached hereto but excluding
those items specifically listed as being excluded on such Exhibit G
(collectively, the “Improvements”);

 

1

 

 

(3) all rights, privileges, easements, tenements, hereditaments and
appurtenances pertaining to the Real Property;

 

(4) all development, utility, water, irrigation, solar and air rights running
with or otherwise pertaining to the Real Property;

 

(5) all of Seller’s right, title and interest in and to all minerals, oil, gas
and other hydrocarbon substances located on or under the Real Property;

 

(6) all of Seller’s right, title and interest in and to any road, street or
alley adjoining the Real Property to the center line thereof and all rights in
and to any strips and gores of land adjoining the Real Property;

 

(7) all of Seller’s right, title and interest in and to any award made or to be
made or settlement in lieu thereof for damage to the Property by reason of
condemnation, eminent domain or exercise of police power;

 

(8) any and all rights to the present or future use of wastewater, wastewater
capacity, drainage, water or other utility facilities to the extent same pertain
to or benefit the Real Property, including all reservations of or commitments or
letters covering any such use in the future, whether now owned or hereafter
acquired, all deposits, charges and fees paid by Seller and all refunds,
reimbursements and distributions therefor to which Seller is entitled;

 

(9) all of Seller’s right, title and interest in and to any reversionary
interests in and to the Real Property;

 

(10) all of Seller’s right, title and interest in and to all site plans,
surveys, soil and substrata studies, architectural drawings, plans and
specifications, engineering plans and studies, environmental tests, studies and
reports and other technical reports related to the Property; and

 

(11) all tangible personal property owned by Seller and located on or attached
to the Real Property or the Improvements (collectively, the “Personal
Property”).

 

(b) The Transfer Documents. The Property will be transferred and conveyed by
Seller to Buyer by the execution and delivery of (i) a Special Warranty Deed, a
specimen of which is attached hereto as Exhibit B (the “Deed”), conveying good
and indefeasible fee simple title to the Property in equal and undivided
interests to both trusts comprising Buyer, subject only to the Permitted
Exceptions (as defined below), (ii) a General Assignment, a specimen of which is
attached hereto as Exhibit C (the “General Assignment”), and (iii) a Bill of
Sale, a specimen of which is attached hereto as Exhibit D (the “Bill of Sale”).
The Deed, the General Assignment, the Bill of Sale and all other documents,
agreements, notices and certificates to be delivered by the Parties at the
Closing (as defined below) are hereinafter collectively referred to as the
“Transfer Documents”.

 

2

 

 

3. PURCHASE PRICE; DEPOSIT.

 

(a) Purchase Price. The aggregate price to be paid by Buyer to Seller for the
Property is Four Million Four Hundred Forty-Eight Thousand Five Hundred Dollars
($4,448,500.00) (the “Purchase Price”).

 

(b) Deposit. Within five (5) business days after the Effective Date, Buyer shall
deposit in cash or other immediately available funds the sum of Five Hundred
Thousand and No/100 Dollars ($500,000.00) (the “Initial Deposit”) in escrow with
Advanced Title Company, Inc., 71 North 100 West, Vernal, UT 84078, Attention:
Del Brady (“Escrow Agent”). On or prior to the expiration of the Study Period,
as defined in Section 6(a) hereof, provided Buyer has not terminated this
Agreement on or as of such the date of the expiration of the Study Period
pursuant to Section 6(d) hereof, Buyer shall deposit in cash or other
immediately available funds an additional sum of Five Hundred Thousand and
No/100 Dollars ($500,000.00) (the “Second Deposit” and collectively with the
Initial Deposit, the “Deposit”), which Deposit is to be held by Escrow Agent
until released to Seller or Buyer as provided herein or paid to Seller at the
closing of the transaction contemplated by this Agreement (the “Closing”).

 

4. DISPOSITION OF DEPOSIT. Seller and Buyer hereby instruct Escrow Agent to
place the Deposit in a federally insured account on behalf of Seller and Buyer.
The Deposit (together with any interest earned on any such deposit) is
hereinafter collectively referred to as the “Earnest Money Deposit”. The Earnest
Money Deposit shall be applied as follows:

 

(a) if Buyer terminates this Agreement as Buyer is so entitled to do as provided
in this Agreement, the Earnest Money Deposit, less the Independent
Consideration, as defined in Section 6(d) hereof, shall be paid immediately to
Buyer; or

 

(b) if Seller terminates this Agreement as a result of a default by Buyer, the
Earnest Money Deposit shall be deemed forfeited by Buyer pursuant to this
Agreement, with such Earnest Money Deposit to be paid to Seller as Seller’s
agreed and total liquidated damages, it being acknowledged and agreed that it
would be difficult or impossible to determine Seller’s exact damages; or

 

(c) at Closing, the Earnest Money Deposit, including the Independent
Consideration, shall be credited to Buyer, automatically applied against the
Purchase Price and paid to Seller at the Closing.

 

3

 

 

5. PRELIMINARY TITLE COMMITMENT AND SURVEY AND OBJECTIONS.

 

(a) Title Commitment and Objections. Within ten (10) days after the Effective
Date, Seller, at Seller’s sole cost and expense, shall cause Escrow Agent to
deliver to Buyer and Seller a Commitment for Title Insurance issued by Escrow
Agent or its underwriter (the “Commitment”) for an owner’s policy of title
insurance respecting the Real Property (the “Owner’s Policy”). Within fifteen
(15) days after the Effective Date, Buyer, at Buyer’s sole cost and expense,
shall have the right to have Seller’s existing survey of the Property updated,
or have a new survey of the Property completed by a duly-licensed Utah land
surveyor (such updated or new survey, the “Survey”), which Survey shall be
certified to Buyer, Seller and Escrow Agent. The Commitment shall show the
status of title to the Real Property as of the date of the Commitment and shall
be accompanied by legible copies of all exception documents referred to therein.
The Commitment shall also describe the requirements of Escrow Agent for the
issuance of the Owner’s Policy. If Buyer desires to raise any objection to title
or the Survey, Buyer shall notify Seller, in writing, of such objections within
five (5) days after Buyer’s receipt of the Commitment (together with legible
copies of all exception documents referred to therein). Seller shall have no
obligation to take any steps or bring any action or proceeding or otherwise to
incur any effort or expense whatsoever to eliminate or modify any of Buyer’s
objections to the Commitment; provided, that notwithstanding any other provision
of this Agreement to the contrary, Seller shall in all events be obligated at or
prior to the Closing, and regardless of whether Buyer makes objection thereto,
to obtain a release of any lien, mortgage or security interest encumbering the
Property, to satisfy all items on the Commitment required to be satisfied by
Seller and satisfy any matter placed against the Real Property on or after the
Effective Date (collectively, the “Seller Cure Items”). If Seller is unable or
unwilling to cure all of the objections to the Commitment (other than the Seller
Cure Items) within ten (10) days after the date of Buyer’s notice of such
objections by providing Buyer a revised Commitment or other documents reflecting
that such objections have been cured or will be cured at the Closing, then
Buyer, as its sole and exclusive remedy, may terminate this Agreement by
providing written notice to Seller within five (5) days after the expiration of
Seller’s applicable 10-day cure period. Upon any such termination, the Earnest
Money Deposit shall be immediately released by Escrow Agent to Buyer, without
the need for obtaining any further consent or instruction from Seller, and
thereafter all obligations hereunder shall terminate, except as otherwise
provided herein. If Buyer fails to timely terminate this Agreement pursuant to
the terms of this Section 5(a), then Buyer shall be deemed to have waived any
such uncured objections to the Commitment and the Survey and (other than the
Seller Cure Items) and to have agreed to accept the Property subject to the
uncured objections (other than the Seller Cure Items), and the uncured
objections (other than the Seller Cure Items) shall thereafter be “Permitted
Exceptions”. Further, Permitted Exceptions shall also include all matters
disclosed on the Commitment not objected to by Buyer (other than the Seller Cure
Items) or to which Buyer has no right under this Agreement to object (other than
the Seller Cure Items).

 

(b) Amended Commitment. In the event the Commitment is amended to include new
exceptions that are not set forth in a prior Commitment, Buyer shall have five
(5) days after Buyer’s receipt of the amended Commitment within which to notify
Seller of any such exceptions to which it objects, provided such new exceptions
have not been created by Buyer or its contractors or agents. If Buyer objects to
any such exceptions, Seller shall have five (5) days from receipt of Buyer’s
objection(s) to remedy such exceptions by waiver or endorsement to the
Commitment acceptable to Buyer; provided, however, that Seller shall have no
obligation to cure any such new objections unless such are any of the Seller
Cure Items or otherwise are the result of the acts of omissions of Seller (which
shall also be deemed to be Seller Cure Items under this Agreement). If Seller is
unable or unwilling to cure any new objections that Seller is not otherwise
under this Agreement obligated to cure within five (5) days after the date of
Buyer’s notice of such new objections, then Buyer may, as its sole and exclusive
remedy, (i) not more than five (5) days after the expiration of Seller’s 5-day
cure period, terminate this Agreement and receive the Earnest Money Deposit
immediately from Escrow Agent without the need for obtaining further consent or
instruction from Seller, and thereafter all obligations hereunder shall
terminate, except as otherwise provided herein or (ii) waive such objections to
any uncured new matter and the transaction contemplated by this Agreement shall
close as scheduled. If written notice of objection under this Section 5(b) is
not timely given by Buyer to Seller, then Buyer shall be deemed to have approved
of the condition of the title of the Real Property as shown by the amended
Commitment (other than the Seller Cure Items) and such uncured new matters
(other than the Seller Cure Items) shall be part of the Permitted Exceptions.

 

4

 

 

6. BUYER’S STUDY PERIOD; BUYER’S EVALUATION OF THE PROPERTY.

 

(a) The Study Period. Buyer, at its sole cost and expense, shall have until 5:00
p.m. Vernal Utah time on the date that is twenty-one (21) days after the
Effective Date (such period, the “Study Period”) in which to, in Buyer’s sole
discretion, determine the feasibility of acquiring the Property.

 

(b) Right of Entry. Subject to Section 6(c) below, Seller hereby grants to Buyer
and Buyer’s agents, employees, contractors and consultants (all of such persons
being referred to as the “Consultants”) the right to enter upon the Property
prior to the expiration or earlier termination of this Agreement, at any time or
times and upon reasonable notice to Seller (which may be oral), to conduct
investigations, studies and tests deemed necessary by Buyer, in Buyer’s sole
discretion, to assist Buyer in determining whether to acquire the Property
(collectively, the “Studies”). Seller shall cooperate with Buyer in connection
with the Studies, including Seller’s providing to Buyer or its Consultants any
plans, soil surveys, engineering studies and environmental studies related to
the Property, to the extent such are in Seller’s possession or control. Buyer
shall and does hereby agree to indemnify and hold Seller harmless from any and
all liabilities, claims, losses or damages, including court costs and attorneys’
fees, arising out of or resulting from Buyer’s exercise of its rights under this
Section 6; provided, however, Buyer shall not be responsible for any diminution
of value of the Property as a result of Buyer’s discovering any existing
conditions at the Property. Buyer’s indemnity and hold harmless obligation shall
survive cancellation of this Agreement or the Closing.

 

(c) Reasonable Entry, Insurance, Etc. Notwithstanding anything to the contrary
contained herein, Buyer’s activities at the Property shall be conducted in
compliance with all applicable laws. If buyer elects to do any invasive testing,
he will hire a company with general liability insurance in an amount to cover
any personal injuries or property damage. No insurance will be required for the
buyer and/or his Consultants to tour and conduct a non-invasive inspection of
the property.

 

(d) Cancellation. If during the Study Period, Buyer shall, for any reason or no
reason, in Buyer’s sole discretion, disapprove or be dissatisfied with any
aspect of the Property or any item examined by Buyer, then Buyer shall be
entitled to terminate this Agreement by giving written notice thereof to Seller
prior to the expiration of the Study Period and thereafter, the Earnest Money
Deposit, less One Hundred and 00/100 Dollars ($100.00), as independent
consideration (the “Independent Consideration”) to be paid to Seller by Buyer in
exchange for Buyer’s termination right granted herein, shall be immediately
returned to Buyer, without further consent or instruction from Seller, and
Seller and Buyer shall have no further obligations or liabilities to each other
hereunder, except as otherwise provided in this Agreement.

 

5

 

 

7. DELIVERY OF INFORMATION.

 

(a) Deliveries to Buyer. Within fifteen (15) days after the Effective Date,
Seller agrees to deliver to Buyer, for Buyer’s review, all information
pertaining to the Property, including the information listed on Exhibit F
attached hereto, to the extent such items are in Seller’s possession or control
and relate to the Property.

 

(b) Return of Information. In the event the transaction contemplated hereby
shall fail to close for any reason, Buyer shall, at its expense, promptly
deliver to Seller (i) all existing originals and copies of the written
information and materials supplied to Buyer by Seller or its agents and (ii)
upon the written request of Seller and so long as not prohibited by any written
agreement to which Buyer is a party, true and complete copies of any
environmental and geotechnical reports concerning the Property prepared by third
parties on behalf of Buyer in connection with the Studies. Seller shall not hold
Buyer responsible for the accuracy of any information prepared by third parties
which is delivered to Seller in connection with this Section. The terms of this
Section shall survive the termination of this Agreement.

 

8. IRS SECTION 1445. Seller shall furnish to Escrow Agent on or before the
Closing Date a sworn affidavit (the “Non-Foreign Affidavit”) stating under
penalty of perjury that Seller is not a “foreign person” as such term is defined
in Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”).
If Seller does not timely furnish the Non-Foreign Affidavit, Buyer may direct
Escrow Agent to withhold from the Earnest Money Deposit, an amount equal to the
amount required to be so withheld pursuant to Section 1445(a) of the Code, and
such withheld funds shall be deposited with the Internal Revenue Service as
required by such Section 1445(a) and the regulations promulgated thereunder. The
amount withheld, if any, shall nevertheless be deemed to be part of the Purchase
Price paid to Seller.

 

9. DELIVERY OF POSSESSION. Provided Buyer has satisfied in full its obligations
hereunder, Seller shall deliver possession of the Property to Buyer at the
Closing, subject only to the rights of parties under the Permitted Exceptions,
if any.

 

10. CONDITIONS PRECEDENT.

 

(a) Conditions to Buyer’s Obligations. In addition to all other conditions
precedent set forth in this Agreement, Buyer’s obligations to perform under this
Agreement and to close the transaction contemplated by this Agreement are
expressly subject to the following:

 

(1) The delivery by Seller to Escrow Agent, for delivery to Buyer at the
Closing, of a certificate of Seller stating that all representations and
warranties made by Seller in this Agreement are true and correct in all material
respects on and as of the Closing Date as if restated in full on and as of the
Closing Date, and all of the representations and warranties of Seller made in
this Agreement shall be true and correct in all material respects on the Closing
Date.

 

(2) The timely performance by Seller in all material respects all of the
obligations, covenants and deliveries required of Seller hereunder.

 

6

 

 

(3) The delivery by Seller to Escrow Agent, for delivery to Buyer at the
Closing, of the Deed, the General Assignment and the Bill of Sale, each executed
by Seller and acknowledged, if applicable.

 

(4) The delivery by Seller to Escrow Agent, for delivery to Buyer at the
Closing, of a counterpart of the Leaseback Agreement, as defined in Section 14
hereof, executed by Seller.

 

(5) The delivery by Seller to Escrow Agent, for delivery to Buyer at the
Closing, of an executed guaranty with respect to the Leaseback Agreement
executed by Superior Drilling Products, Inc., a Utah corporation.

 

(6) The issuance of the Owner’s Policy (or a written commitment therefor) in the
amount of the Purchase Price, together with all endorsements requested by Buyer,
insuring Buyer as the owner in fee simple of the Real Property subject only to
those matters approved, deemed approved, waived or deemed waived by Buyer
pursuant to this Agreement.

 

(7) The delivery by Seller to Escrow Agent, for delivery to Buyer at the
Closing, of all keys or other access devises to the Property.

 

(8) The delivery by Seller to Escrow Agent, for delivery to Buyer at the
Closing, of the Non-Foreign Affidavit and any additional documents and
affidavits Buyer or Escrow Agent may reasonably require for the proper
consummation of the transaction contemplated by this Agreement or that may be
usual and customary in closing similar transactions, including evidence
satisfactory to Escrow Agent of the authority of Seller to sell the Property in
accordance with the terms of this Agreement and that the person(s) executing and
delivering this Agreement, the Transaction Documents and all other documents
with respect to the transaction contemplated by this Agreement on behalf of
Seller has the full right, power and authority to do so.

 

If the foregoing conditions have not been satisfied by the Closing, then Buyer
shall have the right, as Buyer’s sole and exclusive remedy, by giving written
notice to Seller and Escrow Agent, to exercise the remedies available to Buyer
in Section 19(a) of this Agreement.

 

(b) Conditions to Seller’s Obligations. In addition to all other conditions
precedent set forth in this Agreement, Seller’s obligations to perform under
this Agreement and to close the transaction contemplated by this Agreement are
expressly subject to the following:

 

(1) The delivery by Buyer to Escrow Agent, for delivery to Seller at the
Closing, of the General Assignment and the Bill of Sale, each executed by Buyer
and acknowledged, if applicable.

 

(2) The delivery by Buyer to Escrow Agent, for delivery to Seller at the
Closing, of the Purchase Price (due credit being given for the Earnest Money
Deposit and subject to increase or decrease pursuant to the prorations and other
provisions of this Agreement) in cash or other immediately available funds, and
the delivery of authorization to Escrow Agent to release to Seller the Purchase
Price (including the Earnest Money Deposit) at the Closing.

 

7

 

 

(3) The delivery by Buyer to Escrow Agent, for delivery to Seller at the
Closing, of any additional documents and affidavits Seller or Escrow Agent may
reasonably require for the proper consummation of the transaction contemplated
by this Agreement or that may be usual and customary in closing similar
transactions.

 

(4) The delivery by Buyer to Escrow Agent, for delivery to Seller at the
Closing, of a counterpart of the Leaseback Agreement executed by Buyer.

 

If the foregoing conditions have not been satisfied by the Closing, then Seller
shall have the right, at Seller’s sole and exclusive remedy, by giving written
notice to Buyer and Escrow Agent, to exercise the remedies available to Seller
in Section 19(b) of this Agreement.

 

11. SELLER’S WARRANTIES.

 

(a) Warranties. Seller hereby represents and warrants to Buyer as of the
Effective Date and again as of the Closing Date that:

 

(1) Except for Superior Drilling Solutions, LLC, Hard Rock Solutions, LLC and
Extreme Technologies, LLC, there are no parties in possession of any part of the
Property. There are no rental agreements or other leases, licenses, subleases,
use or occupancy agreements affecting any part of the Property.

 

(2) To Seller’s knowledge, there are no unrecorded liens which affect title to
the Property. No labor has been performed or materials furnished for the
Property or any part thereof at the direction of Seller, nor is any such work or
material to be performed at the Property for which a mechanics’ or materialmen’s
lien or liens or any other lien can be claimed by any person.

 

(3) Seller has not received written notice of any uncured violation with regard
to any applicable regulation, ordinance, requirement, covenant, condition or
restriction relating to the use or occupancy of the Property from any person,
authority or agency having jurisdiction thereover.

 

(4) Seller has not received written notice of any intended public improvements
which will or could result in any charges being assessed against the Property or
which will or could result in a lien upon the Property.

 

(5) Seller has not received written notice of any impending or contemplated
condemnation or taking of the Property, or any portion thereof, by any
governmental authorities.

 

(6) Seller has not received written notice of any suits or claims pending or
threatened with respect to or in any manner adversely affecting the Property,
nor has Seller received written notice of any circumstances which should or
could reasonably form the basis for any such suits or claims which have not
otherwise been disclosed in writing to Buyer by Seller.

 

8

 

 

(7) Seller has not entered into, and there is not existing, any agreement (other
than this Agreement), written or oral, under which Seller is or could become
obligated to sell the Property, or any portion thereof, to a third party, which
would or could prevent it from completing the transfer of the Property under
this Agreement.

 

(8) Seller has not entered into, and there is not existing, any agreement,
written or oral, which would bind Buyer or the Property subsequent to the
Closing.

 

(9) Seller has not taken any action, the object of which would be to change the
present zoning of or other land-use limitations upon the Property, or any
portion thereof, or its potential use, and Seller has not received written
notice of any pending proceedings, the object of which would be to change the
present zoning or other land-use limitations applicable to the Property.

 

(10) To Seller’s knowledge, the consummation of the transaction contemplated by
this Agreement will not cause a breach under any agreement, law or court order
to which Seller is a party or may be bound.

 

(11) Seller has been duly organized and is validly existing as a limited
liability company under the laws of the State of Utah and is not a disregarded
entity as defined in §1.1445-2(b)(2)(iii) of the Internal Revenue Code and Tax
Income Regulations. Seller has full power and authority to execute and deliver
this Agreement and the Transfer Documents and perform its obligations hereunder
and thereunder.

 

(12) There are no actions or proceedings pending or to Seller’s knowledge,
threatened against Seller which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents.

 

(13) The execution, delivery and performance of this Agreement and the Transfer
Documents have not and will not constitute a breach or default under any other
agreement, law or court order under which Seller is a party or may be bound.

 

(14) There are no contracts encumbering any part of the Property.

 

(15) No consent of any third party is required in order for Seller to enter into
this Agreement and the Transfer Documents and perform Seller’s obligations
hereunder and thereunder.

 

(16) To Seller’s knowledge, all information internally produced by Seller and
delivered pursuant to the terms of this Agreement to Buyer with respect to the
Property is true, correct and complete in all material respects.

 

(17) Seller (i) is not in receivership or dissolution, (ii) has not made any
assignment for the benefit of creditors, (iii) has not admitted in writing its
inability to pay its debts as they mature, (iv) has not been adjudicated a
bankrupt, (v) has not filed a petition in voluntary bankruptcy, a petition or
answer seeking reorganization, or an arrangement with creditors under the
federal bankruptcy law, or any other similar law or statute of the United States
or any state, or (vi) does not have any such petition described in (v) filed
against Seller.

 

9

 

 

(18) (i) To Seller’s knowledge, no Hazardous Substance (as defined below) is
located on the Property, except for amounts permitted by Environmental Laws (as
defined below) and (ii) Seller has not received a written notice from a
governmental authority alleging a violation of any Environmental Law, which has
not been addressed in accordance with Environmental Laws. “Hazardous Substance”
shall mean any substance, material or waste which is regulated, or governed by
any Environmental Law, including (a) any substance, material or waste defined,
used or listed as “hazardous waste”, “extremely hazardous waste”, “restricted
hazardous waste”, “hazardous substance”, “hazardous material”, “toxic substance”
or similar or related term as defined, used or listed in any Environmental Laws,
(b) any asbestos or asbestos containing materials, (c) any underground storage
tanks or similar facilities, (d) petroleum, petroleum-based substances or
polychlorinated biphenyl and (e) oil and petroleum products and natural gas,
natural gas liquids, liquefied natural gas and synthetic gas usable for fuel.
“Environmental Laws” shall mean the Comprehensive Environmental Response
Compensation and Liability Act of 1980 (CERCLA), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (SARA), 42 U.S.C. 9601 et seq.; the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act of 1976 (RCRA), 42 U.S.C. 6901 et seq.; the Federal Water Pollution Control
Act, 33 U.S.C. 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601
et seq.; the Clean Air Act, 42 U.S.C. 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 300f et seq.; the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1801 et seq. and similar state laws and regulations designed to protect human
health and the environment.

 

(19) Seller is not an entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), regulation, or other governmental action and is not and will not
engage in any dealings or transactions or be otherwise associated with such
persons or entities.

 

(b) Knowledge. When used in this Agreement, the term “to Seller’s knowledge” or
words of similar import shall mean and be limited to the actual (and not
imputed, implied or constructive) current knowledge of Troy Meier and Chris
Cashion. Notwithstanding anything to the contrary set forth in this Agreement,
none of the foregoing individuals shall have any personal liability whatsoever
with respect to any matters set forth in this Agreement or any of Seller’s
representations and/or warranties herein being or becoming untrue, inaccurate or
incomplete. Seller represents and warrants that the foregoing individuals are
knowledgeable as to the operation and condition of the Property.

 

10

 

 

(c) New Information. Notwithstanding the foregoing provisions of this Section
11, in the event that (i) any of Seller’s representations is made “to the
knowledge of Seller” or words of similar import and (ii) subsequent to the
Effective Date information (collectively, the “New Information”) is discovered
and presented to Seller, which New Information, if in the possession of Seller
on the date hereof, would have rendered such Seller’s representation false in a
material respect (i.e., if Seller had actual knowledge of the New Information on
the Effective Date then such Seller’s representation, as made by Seller, would
have been false in a material respect) then, provided that Seller discloses such
New Information to Buyer prior to the Closing Date: (1) such Seller’s
representation shall be deemed to have been remade as of the date such
disclosure is made to take such New Information into account and (2) such
remaking of such Seller’s representation shall not be deemed a breach of such
Seller’s representation by Seller; provided, however, that such remaking of such
Seller’s representation shall give Buyer the right to terminate this Agreement,
so long as written notice of the same is delivered within five (5) days after
Buyer’s receipt of the New Information and, in such event, Buyer shall be
entitled to a refund of the Earnest Money Deposit as its sole and exclusive
remedy.

 

(d) Survival. The representations and warranties set forth in this Section 11
shall survive the Closing Date and the delivery of the Transfer Documents.
Seller shall and does hereby indemnify and hold Buyer harmless from and against
any loss, damage, liability and expense, together with all court costs and
attorneys’ fees, by reason of any breach of any of Seller’s representations and
warranties set out in this Section 11. Seller’s indemnity and hold harmless
obligations shall also survive the Closing Date and the delivery of the Transfer
Documents.

 

12. SELLER’S COVENANTS. Seller agrees that, between the Effective Date and the
Closing or any earlier termination of this Agreement (or during such other
period as may be expressly set forth below), Seller shall, at its sole cost and
expense:

 

(a) except as Buyer may otherwise consent in writing, (i) carry on the business
of the Property in the ordinary course and in a manner consistent with Seller’s
prior practices, (ii) maintain the Property in its present condition and not
modify, or permit the modification of, the physical condition of the Property
(except as may be required by applicable law) and (iii) maintain the existing
insurance policies for the Property and the operation thereof and any
replacement thereof in full force and effect;

 

(b) pay, at or prior to the Closing Date, all bills or invoices arising out of
or in connection with or resulting from the use, ownership or operation of the
Property up to the Closing Date. Notwithstanding the foregoing, Seller will
remain obligated, after the Closing, for the payment of all bills and invoices
arising out of or in connection with or resulting from the use, ownership, or
operation of the Property prior to the Closing Date;

 

(c) use commercially reasonable efforts to comply with, or cause the compliance
with, all governmental requirements applicable to the Property;

 

(d) without Buyer’s prior written consent, not restrict, rezone, file or modify
any development plan or zoning plan or establish or participate in the
establishment of any improvement district with respect to all or any portion of
the Property;

 

(e) without Buyer’s prior written consent, not, by voluntary or intentional act
or omission to act, further cause or create any new easement, encumbrance or
mechanic’s or materialmen liens and/or any other liens or encumbrances to arise
or to be imposed upon the Property or any portion thereof;

 

11

 

 

(f) without Buyer’s prior written consent, not enter into any new contract that
will not be fully performable by Seller on or before the Closing;

 

(g) without Buyer’s prior written consent, not grant to any third party any
interest in, or agree to any amendment or modification of any agreement with any
third party relating to, the Property or any part thereof, with such prohibition
including a prohibition on entering into any rental agreements with respect to
the Property;

 

(h) in the event Seller receives written notice of a violation with regard to
any applicable regulation, ordinance, requirement, covenant, condition or
restriction relating to the present use or occupancy of the Property by any
person, authority or agency having jurisdiction, immediately notify Buyer of
such notice, and properly undertake the curing of such violation; and

 

(i) to the extent Seller receives written notice of any information regarding
any of the matters set forth in this Section 12, immediately notify Buyer of the
same in writing.

 

The terms of this Section 12 shall survive the Closing.

 

13. BUYER’S WARRANTIES AND COVENANTS.

 

(a) Warranties. Buyer hereby represents to Seller as of the Effective Date and
again as of the Closing Date that:

 

(1) Buyer has full power and authority to execute and deliver this Agreement and
the Transfer Documents to which it is a party and perform its obligations
hereunder and thereunder.

 

(2) There are no actions or proceedings pending or to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents to which
Buyer is a party.

 

(3) The execution, delivery and performance of this Agreement and the Transfer
Documents to which Buyer is a party have not and will not constitute a breach or
default under any agreement, law or court order to which Buyer is a party or may
be bound.

 

(4) No consent of any third party is required in order for Buyer to enter into
this Agreement and the Transfer Documents and perform Buyer’s obligations
hereunder or thereunder.

 

(5) Buyer (i) is not in receivership or dissolution, (ii) has not made any
assignment for the benefit of creditors, (iii) has not admitted in writing its
inability to pay its debts as they mature, (iv) has not been adjudicated a
bankrupt, (v) has not filed a petition in voluntary bankruptcy, a petition or
answer seeking reorganization, or an arrangement with creditors under the
federal bankruptcy law, or any other similar law or statute of the United States
or any state, or (vi) does not have any such petition described in (v) filed
against Buyer.

 

12

 

 

(6) Neither Buyer nor to Buyer’s knowledge any of its affiliates, nor to Buyer’s
knowledge any of their respective partners, members, shareholders or other
equity owners, and none of its respective employees, officers, directors,
representatives or agents is, nor will they knowingly become, (i) a person or
entity with whom U.S. persons or entities are restricted from doing business
under regulations of the OFAC of the Department of the Treasury (including those
named on OFAC’s Specially Designated and Blocked Persons List) or under any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), regulation, or other governmental action and
is not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities, (ii) a “specially designated global
terrorist” or other person listed in Appendix A to Chapter V of 31 C.F.R., as
the same has been from time to time updated and amended, or (iii) a person
either (a) included within the term “designated national” as defined in the
Cuban Assets Control Regulations, 31 C.F.R Part 515 or (b) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001) or a person similarly designated under any
related enabling legislation or any other similar executive orders.

 

(7) Buyer has taken measures as required by law to assure that (i) funds to be
used to pay the Purchase Price and (ii) with respect to each holder of a direct
interest in Buyer, funds invested by such holders in Buyer, are derived from
legal sources and such measures have been undertaken in accordance with the Bank
Secrecy Act, 31 U.S.C §§ 5311 et seq., and all applicable laws, regulations and
government guidance on compliance therewith and on the prevention and detection
of money laundering violations under 18 U.S.C. §§ 1956 and 1957.

 

(b) Survival. The representations and warranties set forth in this Section 13
shall survive the Closing Date and the delivery of the Transfer Documents. Buyer
shall and does hereby indemnify and hold Seller harmless from and against any
loss, damage, liability and expense, together with all court costs and
attorneys’ fees, by reason of any breach of any of Buyer’s representations and
warranties set out in this Section 13. Buyer’s indemnity and hold harmless
obligations shall also survive the Closing Date and the delivery of the Transfer
Documents.

 

14. LEASEBACK. Upon the Closing, Buyer and Seller shall enter into a lease
agreement with respect to the Property in the form set forth in Exhibit E hereto
(the “Leaseback Agreement”).

 

15. BROKER’S COMMISSION. Concerning any brokerage commission, the Parties
warrant to one another that they have not dealt with any finder, broker or
realtor in connection with this Agreement other than Stream Capital (“Seller’s
Broker”) and Horvath & Tremblay (“Buyer’s Broker”). Seller shall pay Seller’s
Broker a commission with respect to the sale of the Property pursuant to a
separate written agreement between Seller and Seller’s Broker. Any commission
payable to Buyer’s Broker in connection herewith shall be payable pursuant to a
separate written agreement between Seller’s Broker and Buyer’s Broker. If any
other person or entity except Seller’s Broker or Buyer’s Broker shall assert a
claim to a finder’s fee or brokerage commission on account of alleged employment
as a finder or broker in connection with this Agreement, the Party under whom
the finder or broker is claiming shall indemnify and hold the other Party
harmless from and against any such claim and all costs, expenses and liabilities
incurred in connection with such claim or any action or proceeding brought on
such claim, including counsel and witness fees and court costs in defending
against such claim. The indemnification provisions of this Section shall survive
termination of this Agreement or the Closing.

 

13

 

 

16. CLOSING. The Closing shall occur on or before 3:00 p.m. Vernal, Utah time on
the date that ten (10) days following the expiration of the Study Period, or
such earlier date as Buyer may designate in writing delivered to Seller not less
than five (5) business days’ in advance.

 

17. ASSIGNMENT. This Agreement may not be, directly or indirectly, assigned by
Seller without the prior written consent of Buyer. Buyer may assign this
Agreement without the need of obtaining Seller’s prior written consent provided
that Buyer delivers advance written notice to Seller of Buyer’s election to
assign this Agreement.

 

18. CONDEMNATION; RISK OF LOSS.

 

(a) In the event all or any portion of the Real Property is taken by eminent
domain or becomes subject to a taking by eminent domain or a deed in lieu of
condemnation (or Seller obtains actual knowledge that such a taking may be
contemplated) prior to the Closing Date, Seller shall immediately notify Buyer
in writing of the same (“Eminent Domain Notice”) and Buyer may, at its option to
be exercised within five (5) days of receipt of the Eminent Domain Notice,
either terminate this Agreement or proceed with the Closing as set forth herein
and accept title to the Property subject to such taking or proceeding together
with an assignment of all of Seller’s rights and interest in and to any proceeds
or compensation which remain unpaid to Seller in connection with such taking and
a credit against the Purchase Price for any amounts previously paid to Seller as
condemnation proceeds or compensation in connection therewith. If Buyer elects
to terminate this Agreement by delivering written notice thereof to Seller, then
this Agreement shall terminate, the Earnest Money Deposit shall be returned to
Buyer, without the need for obtaining any further consent or instruction from
Seller, and neither Party shall have any further rights or obligations hereunder
except as otherwise provided herein.

 

(b) Risk of loss for damage to the Property, or any part thereof, from the
Effective Date through the Closing Date will be on Seller. In the event that any
portion of the Property is destroyed or rendered not leaseable by fire or other
casualty or damage to the Property then the following shall apply: (i) if the
cost to repair the damage to the Property, as determined by the insurance
adjuster approved by Buyer, is not more than $250,000, Buyer shall complete the
transaction hereunder and all insurance proceeds shall be assigned to and paid
to Buyer, and in such instance, Seller shall pay to Buyer on the Closing Date
the full amount of any deductible under Seller’s fire and extended coverage
insurance policy; or (ii) if the cost to repair the damage to the Property, as
determined by the insurance adjuster approved by Buyer, is more than $250,000,
Buyer shall have the option to (A) complete the transaction hereunder and
collect all insurance proceeds, and in such instance, Seller shall pay to Buyer
on the Closing Date the full amount of any deductible under Seller’s fire and
extended coverage insurance policy or (B) terminate this Agreement by providing
written notice to Seller and Escrow Agent, and upon such termination, the
Earnest Money Deposit shall be immediately released by Escrow Agent to Buyer,
without the need for obtaining any further consent or instruction from Seller,
and thereafter all obligations hereunder shall terminate, except as otherwise
provided herein. Seller warrants that it will maintain until the Closing Date
its current insurance covering the Property.

 

14

 

 

19. REMEDIES.

 

(a) Seller’s Breach. If Seller shall fail or refuse to consummate the
transaction in accordance with the terms of this Agreement (and Buyer is not in
breach hereof), Buyer may, at Buyer’s sole option and as Buyer’s sole and
exclusive remedy, either: (i) by written notice to Seller and Escrow Agent,
terminate this Agreement whereupon the Earnest Money Deposit shall be paid
immediately by Escrow Agent to Buyer, and, except as otherwise provided in this
Agreement, neither of the Parties shall have any further liability or obligation
hereunder, (ii) seek specific performance against Seller or (iii) any and all
other remedies available at law or in equity. Buyer specifically waives any and
all right to seek punitive, speculative or consequential damages.
Notwithstanding anything to the contrary contained in this Section 19(a), if
Seller brings an action against Buyer for an alleged breach or default by Buyer
of its obligations under this Agreement or refuses to consent to or instruct the
release of the Earnest Money Deposit to Buyer if required by the terms of this
Agreement or Escrow Agent (each, a “Seller’s Action”), Buyer shall not be
restricted by the provisions of this Section 19(a) from bringing an action
against Seller seeking injunction or other restraint, and/or recovering fees,
costs, expenses and damages (including attorneys’ fees) which Buyer may suffer
or incur as a result of any Seller’s action but only to the extent that Buyer is
the prevailing party; and the amount of any such fees, costs, expenses and
damages awarded to Buyer shall be in addition to the other remedies in favor of
Buyer set forth herein.

 

(b) Buyer’s Breach. If Buyer shall fail or refuse to consummate the transaction
in accordance with the terms of this Agreement (and Seller is not in breach
hereof), Seller may, at Seller’s sole option and as Seller’s sole and exclusive
remedy, by written notice to Buyer and Escrow Agent, terminate this Agreement
whereupon the Earnest Money Deposit shall be paid immediately by Escrow Agent to
Seller as liquidated damages and, except as otherwise provided in this
Agreement, neither of the Parties shall have any further liability or obligation
hereunder. Seller specifically waives any and all right to seek actual,
consequential, speculative, punitive or other damages and the right to seek
specific performance of Buyer’s obligations hereunder. Buyer shall have no other
responsibility or liability of any kind to Seller by virtue of such breach,
except in connection with liabilities or indemnification obligations that
survive the termination of this Agreement. Seller and Buyer hereby acknowledge
and agree that they have included the provision for payment of liquidated
damages in this Section 19(b) because, in the event of a breach by Buyer, the
actual damages to be incurred by Seller can reasonably be expected to
approximate the amount of liquidated damages called for herein and because the
actual amount of such damages would be difficult if not impossible to accurately
measure.

 

(c) Exclusive Remedies. Seller and Buyer agree that except with respect to
breach of obligations that survive the termination of this Agreement or the
Closing, and except for attorneys’ fees under Section 20 below, the remedies
provided in this Section 19 shall be the sole and exclusive remedies to which
the Parties shall be entitled, and Seller and Buyer expressly waive and release
any other remedies to which they may otherwise be entitled, at law or in equity.

 

15

 

 

(d) Notice and Cure. Neither Seller nor Buyer shall avail itself of any remedy
granted to it hereunder based upon an alleged default of the other Party
hereunder unless and until written notice of the alleged default, in reasonable
detail, has been delivered to the allegedly defaulting Party by the
nondefaulting Party and the alleged default has not been cured on or before 5:00
p.m. Vernal, Utah time, on the fifth (5th) day following delivery of said notice
of default.

 

20. ATTORNEYS’ FEES. In the event of any litigation between the Parties as a
result of or arising out of this Agreement, the prevailing Party shall be
entitled to recover all costs and expenses of such litigation, including
reasonable attorneys’ fees, from the non-prevailing Party.

 

21. NOTICES.

 

(a) Addresses. Except as otherwise required by law, any notice required or
permitted hereunder shall be in writing and shall be given by personal delivery,
or by deposit in the U.S. Mail, certified or registered, return receipt
requested, postage prepaid, addressed to the Parties at the addresses set forth
below, or at such other address as a Party may designate in writing pursuant
hereto or email address (with a copy to follow by overnight courier), or any
express or overnight delivery service (e.g., Federal Express), delivery charges
prepaid:

 

 

if to Seller:

 

 

Meier Properties, Series LLC

1583 South 1700 East

Vernal, UT 84078

Attn: Troy Meier

Tel: 435-789-0594

Email: Troy@teamsdp.com

         

with a required copy to (which shall not be considered notice):

 

 

Ewing & Jones, PLLC

6363 Woodway, Suite 1000

Houston, TX 77057

Attn: Benjamin H. Hughes

Tel: 713-899-8385

Email: bhughes@ewingjones.com

          if to Buyer:  

Ernest M. Cherry, Jr. Revocable Trust and

Carole A. Cherry Revocable Trust

PO Box 181

Hampton Falls, New Hampshire 03844

Email: echerry@tiac.net

 

16

 

  

  if to Escrow Agent:  

Advanced Title Company, Inc.

71 North 100 West

Vernal, UT 84078

Attn: Del Brady

Tel: 435-789-4944

 

Notices hereunder may be given by counsel.

 

(b) Effective Date of Notices. Notice shall be deemed to have been given on the
date on which such notice is actually delivered or such delivery is rejected.

 

22. ESCROW INSTRUCTIONS; REPORTING PERSON. This Agreement shall constitute the
“Escrow Instructions”. Escrow Agent is hereby designated as the “real estate
reporting person” for purposes of Section 6045 of Title 20 of the United States
Code and Treasury Regulation 1.6045-4 and any instructions or settlement
statement prepared by Escrow Agent shall so provide. Upon consummation of the
transaction contemplated by this Agreement, Escrow Agent shall file the Form
1099 informational return and send the statement to Seller as negotiated under
the aforementioned statute and regulation. 

 

23. CLOSING COSTS. 

 

(a) Prorations. Buyer and Seller hereby acknowledge and agree that no real
estate taxes or any other state, county or local taxes or assessments for the
then current year relating to the Property will be prorated as of the Closing
and instead, Seller shall retain responsibility for the payment of such taxes
pursuant to the Leaseback Agreement.

 

(b) Closing Costs. Seller and Buyer agree to pay closing costs as indicated in
this Agreement. At the Closing, Seller shall pay (i) the costs of releasing all
liens, judgments, and other encumbrances that are to be released and of
recording such releases, (ii) one-half of the fees and costs due Escrow Agent
for its services, and (iii) all other costs to be paid by Seller under this
Agreement. At the Closing, Buyer shall pay (i) one-half of the fees and costs
due Escrow Agent for its services, (ii) the cost of the Survey, (iii) recording
fees for the Transfer Documents and (iv) all other costs to be paid by Buyer
under this Agreement. Further, the cost of a basic Owner’s Policy will be paid
for by Seller, with the Buyer to pay for any costs incurred in connection with
the modification to the “areas and boundaries” exception and any other
endorsement required by Buyer. Except as otherwise provided for in this
Agreement, Seller and Buyer will each be solely responsible for and bear all of
their own respective expenses, including, expenses of legal counsel,
accountants, and other advisors incurred at any time in connection with pursuing
or consummating the transaction contemplated herein. Any other closing costs not
specifically designated as the responsibility of either Party in the Escrow
Instructions or in this Agreement shall be paid by Seller and Buyer according to
the usual and customary allocation of the same by Escrow Agent.

 

(c) Post-Closing Adjustment. If after the Closing, the Parties discover any
errors in adjustments and apportionments or additional information becomes
available which would render the closing prorations materially inaccurate, the
same shall be corrected as soon after their discovery as possible; provided,
however, no adjustment (except as to taxes) shall be made later than eighteen
(18) months after the Closing Date unless prior to such date the Party seeking
the adjustment shall have delivered a written notice to the other Party
specifying the nature and basis for such claim. In the event that such claim is
valid, the Party against whom the claim is sought shall have ten (10) days in
which to remit any adjustment due.

 

17

 

 

(d) Tax Appeal Proceedings. Seller shall be entitled to receive and retain the
proceeds from any tax appeals or protests for tax fiscal years prior to the tax
fiscal year in which the Closing occurs. In the event an application to reduce
real estate taxes is filed for the period during which Seller was the owner of
the Real Property, Seller shall be entitled to a reproration of real estate
taxes upon receipt of and based upon the reduction. Seller shall continue to
process any pending appeals or protests with respect to the tax fiscal year in
which the Closing occurs, and the net proceeds from any such proceedings, after
payment of attorneys’ fees and other costs associated with such process, will be
prorated between the parties, when received, as of the Closing.

 

(e) Survival. The terms and provisions of this Section 23 shall survive the
Closing.

 

24. ESCROW CANCELLATION CHARGES. In the event the transaction contemplated by
this Agreement fails to close because of Seller’s default (and Buyer is not in
default), Seller shall be liable for any cancellation of Escrow Agent charges.
If the Closing fails to occur because of Buyer’s default (and Seller is not in
default), Buyer shall be liable for any cancellation charges of Escrow Agent. If
the Closing fails to occur for any other reason, Seller and Buyer shall each be
liable for one-half of any cancellation charges of Escrow Agent. The provisions
of this Section 24 shall survive cancellation of this Agreement. 

25. APPROVALS. Concerning all matters in this Agreement requiring the consent or
approval of any Party, the Parties agree that any such consent or approval shall
not be unreasonably withheld unless otherwise provided in this Agreement. 

26. ADDITIONAL ACTS/FURTHER ASSURANCES. In order to give effect to the
transactions provided for and contemplated by this Agreement, each Party shall,
whenever and as often as it is requested reasonably to do so by the other Party,
execute, acknowledge and deliver and shall cause to be executed, acknowledged or
delivered, any and all such further conveyances, maps, applications,
assignments, confirmations, satisfactions, releases, powers of attorney,
instruments of further assurance, approvals, consents, any and all further
assurance and such documents and instruments as may be necessary, expedient and
proper, in the opinion of the Party requesting same, in order to complete any
and all conveyances, transfers and assignments provided for in this Agreement
and to do any and all such other acts and to execute and acknowledge and deliver
any and all such documents as required in order to cause the completion of the
transactions provided for in this Agreement. 

 

18

 

 

27. GOVERNING LAW/JURISDICTION/VENUE. This Agreement shall be construed and the
rights and obligations of Seller and Buyer hereunder determined in accordance
with the internal laws of the State of Utah without regard to the principles of
choice of law or conflicts of law. The venue for any such dispute shall be the
state and federal courts located in Uintah County, Utah and each party waives
any claims with respect to non conveniens regarding such location. In
recognition of the benefits of having any disputes with respect to this
Agreement resolved by an experienced and expert person, Seller and Buyer hereby
agree that any suit, action, or proceeding, whether claim or counterclaim,
brought or instituted by any Party on or with respect to this Agreement or which
in any way relates, directly or indirectly, to this Agreement or any event,
transaction, or occurrence arising out of or in any way connected with this
Agreement or the Property, or the dealings of the Parties with respect thereto,
shall be tried only by a court and not by a jury. EACH PARTY HEREBY EXPRESSLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING. 

 

28. CONSTRUCTION. The terms and provisions of this Agreement represent the
results of negotiations among the Parties, each of which has been represented by
counsel of its own choosing, and neither of which has acted under any duress or
compulsion, whether legal, economic or otherwise. Consequently, the terms and
provisions of this Agreement shall be interpreted and construed in accordance
with their usual and customary meanings, and the Parties each hereby waive the
application of any rule of law which would otherwise be applicable in connection
with the interpretation and construction of this Agreement that ambiguous or
conflicting terms or provisions contained in this Agreement shall be interpreted
or construed against the Party whose attorney prepared the executed Agreement or
any earlier draft of the same. 

 

29. TIME OF ESSENCE. Time is of the essence of this Agreement. However, if this
Agreement requires any act to be done or action to be taken on a date which is a
Saturday, Sunday, legal holiday, the Friday after Thanksgiving or Christmas Eve,
such act or action shall be deemed to have been validly done or taken if done or
taken on the next succeeding day which is not a Saturday, Sunday, legal holiday,
the Friday after Thanksgiving or Christmas Eve, and the successive periods shall
be deemed extended accordingly. The term “business day” excludes Saturdays,
Sundays, legal holidays, the Friday after Thanksgiving and Christmas Eve. 

 

30. INTERPRETATION. If there is any specific and direct conflict between, or any
ambiguity resulting from, the terms and provisions of this Agreement and the
terms and provisions of any document, instrument or other agreement executed in
connection herewith or in furtherance hereof, including any Exhibits hereto, the
same shall be consistently interpreted in such manner as to give effect to the
general purposes and intention as expressed in this Agreement which shall be
deemed to prevail and control. It is also agreed that both Parties participated
in the drafting of this Agreement. 

 

31. HEADINGS; COUNTERPARTS; EMAIL. The headings of this Agreement are for
reference only and shall not limit or define the meaning of any provision of
this Agreement. This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which shall constitute one and the
same instrument. All signed notices and documents, including this Agreement,
delivered by electronic mail shall be sufficient for binding the sending Party. 

 

19

 

 

32. INCORPORATION OF EXHIBITS BY REFERENCE; RULES OF USAGE. All Exhibits to this
Agreement are fully incorporated herein as though set forth at length herein.
All Exhibits to this Agreement are fully incorporated herein as though set forth
at length herein. “Include”, “includes” and “including” shall be deemed to be
followed by “, but not limited to,” whether or not they are in fact followed by
such words or words of like import. “Hereof”, “herein”, “hereunder” and
comparable terms refer, unless otherwise expressly indicated, to the entire
agreement or instrument in which such terms are used and not to any particular
article, section or other subdivision thereof or attachment thereto. References
in an instrument to “Article”, “Section”, “Subsection” or another subdivision or
to an attachment are, unless the context otherwise requires, to an article,
section, subsection or subdivision of or an attachment to such agreement or
instrument. 

 

33. SEVERABILITY. If any provision of this Agreement is unenforceable, the
remaining provisions shall nevertheless be kept in effect. 

 

34. ACCEPTANCE; EFFECTIVE DATE. The date this Agreement, executed by Seller and
Buyer, is delivered to Escrow Agent, as evidenced by its acknowledgment of
receipt as set forth below shall be the “Effective Date” of this Agreement;
provided, however, Buyer’s failure to deposit the Deposit as and when provided
in Section 3(b) above shall be a default by Buyer and permit Seller to terminate
this Agreement. 

 

35. SECTION 1031 EXCHANGE. 

 

(a) Buyer may structure the disposition of the Property as a like-kind exchange
under Internal Revenue Code Section 1031 at Buyer’s sole cost and expense.
Seller shall reasonably cooperate therein, provided that Seller shall incur no
material costs, expenses or liabilities in connection with Buyer’s exchange.
Buyer shall indemnify, defend and hold Seller harmless therefrom and Seller
shall not be required to take title to or contract for purchase of any other
property. If Buyer uses a qualified intermediary to effectuate the exchange, any
assignment of the rights or obligations of Buyer hereunder shall not relieve,
release or absolve Buyer of its obligations to Seller.

 

(b) The terms and provisions of this Section 35 shall survive the Closing.

 

36. ENTIRE AGREEMENT. This Agreement contains the entire agreement between the
Parties and supersedes all prior agreements, oral or written, with respect to
the subject matter hereof. The provisions of this Agreement shall be construed
as a whole and not strictly for or against any Party. 

 

20

 

 

37. AS-IS; DISCLAIMER. 

 

(a) EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 11 AND 12 OF THIS AGREEMENT AND IN
THE DEED AND OTHER DOCUMENTS EXECUTED AND DELIVERED BY SELLER AT THE CLOSING,
SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTEES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO: (I) THE
NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING THE WATER, SOIL AND
GEOLOGY; (II) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND
USES WHICH BUYER MAY CONDUCT THEREON; (III) THE COMPLIANCE OF OR BY THE PROPERTY
OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY
APPLICABLE GOVERNMENTAL AUTHORITY OR BODY; (IV) THE HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (V) THE
PRESENCE OF ANY ENDANGERED OR THREATENED SPECIES ON THE PROPERTY, AS WELL AS THE
SUITABILITY OF THE PROPERTY AS HABITAT FOR ANY OF THOSE SPECIES; (VI) THE
ACCURACY OR COMPLETENESS OF ANY MATERIALS GENERATED BY THIRD PARTIES FOR SELLER
WHICH ARE PROVIDED TO BUYER UNDER THE PROVISIONS OF THIS AGREEMENT OR OTHERWISE;
(VII) THE ENFORCEABILITY OR EFFECT OF ANY LEGAL, CONTRACTUAL OR OTHER RIGHTS OR
OBLIGATIONS PERTAINING TO THE PROPERTY; OR (VIII) ANY OTHER MATTER WITH RESPECT
TO THE PROPERTY. WITHOUT LIMITING THE FOREGOING, EXCEPT AS EXPRESSLY SET FORTH
IN SECTIONS 11 AND 12 OF THIS AGREEMENT AND IN THE DEED AND OTHER DOCUMENTS
EXECUTED AND DELIVERED BY SELLER AT THE CLOSING, SELLER DOES NOT MAKE AND HAS
NOT MADE ANY REPRESENTATION OR WARRANTY REGARDING THE PRESENCE OR ABSENCE OF ANY
HAZARDOUS MATERIAL ON, UNDER OR ABOUT THE PROPERTY OR THE COMPLIANCE OR
NON-COMPLIANCE OF THE PROPERTY WITH ANY AND ALL FEDERAL, STATE OR LOCAL
ENVIRONMENTAL LAWS, ORDINANCES, REGULATIONS, ORDERS, DECREES OR RULES
REGULATING, RELATING TO OR IMPOSING LIABILITY OR STANDARDS OF CONDUCT CONCERNING
ANY HAZARDOUS MATERIAL.

 

(b) BUYER HEREBY ACKNOWLEDGES AND AGREES THAT, BEING GIVEN THE OPPORTUNITY TO
INSPECT THE PROPERTY, IF THIS TRANSACTION IS CONSUMMATED, BUYER WILL BE
PURCHASING THE PROPERTY PURSUANT TO SELLER’S REPRESENTATIONS, WARRANTIES AND
COVENANTS SET FORTH IN SECTIONS 11 AND 12 OF THIS AGREEMENT AND BUYER’S
INDEPENDENT EXAMINATION, STUDY, INSPECTION AND KNOWLEDGE OF THE PROPERTY AND
BUYER IS RELYING UPON SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS AND ITS OWN
DETERMINATION OF THE VALUE AND CONDITION OF THE PROPERTY AND NOT ON ANY OTHER
INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER. BUYER FURTHER ACKNOWLEDGES AND
AGREES THAT ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE
PROPERTY WAS OR WILL BE OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER HAS
NOT MADE AND WILL NOT BE OBLIGATED TO MAKE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION TO
THE EXTENT GENERATED BY THIRD PARTIES FOR SELLER. BUYER IS RELYING UPON SELLER’S
REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH IN SECTIONS 11 AND 12 OF
THIS AGREEMENT, AND ITS OWN INSPECTIONS, INVESTIGATIONS, RESEARCH AND ANALYSES
IN ENTERING INTO THIS AGREEMENT AND IS NOT RELYING IN ANY WAY UPON ANY OTHER
REPRESENTATIONS, WARRANTIES, STATEMENTS, PLANS, SPECIFICATIONS, COST ESTIMATES,
STUDIES, REPORTS, DESCRIPTIONS, GUIDELINES OR OTHER INFORMATION OR MATERIAL
FURNISHED BY SELLER OR ITS REPRESENTATIVES TO BUYER OR ITS REPRESENTATIVES,
WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, OF ANY NATURE WHATSOEVER REGARDING
ANY SUCH MATTERS. SELLER SHALL HAVE NO LIABILITY WITH RESPECT TO THE ACCURACY OR
COMPLETENESS OF SUCH DELIVERED INFORMATION.

 

21

 

 

(c) THE OCCURRENCE OF THE CLOSING WILL CONSTITUTE AN ACKNOWLEDGEMENT BY BUYER
THAT THE PROPERTY WAS ACCEPTED WITHOUT REPRESENTATION OR WARRANTY, STATUTORY,
EXPRESS OR IMPLIED (EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 11 AND 12 OF THIS
AGREEMENT AND IN THE DEED AND OTHER DOCUMENTS EXECUTED AND DELIVERED BY SELLER
AT THE CLOSING) AND OTHERWISE IN AN “AS IS, WHERE IS, AND WITH ALL FAULTS”
CONDITION BASED ON BUYER’S OWN INSPECTION THEREOF. BUYER FURTHER ACKNOWLEDGES
AND AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS
COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY
THIRD PARTY. SELLER IS FURTHER NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR
WRITTEN STATEMENTS, REPRESENTATIONS, OR INFORMATION PERTAINING TO THE PROPERTY
FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON,
UNLESS THE SAME ARE EXPRESSLY SET FORTH OR REFERRED TO HEREIN.

 

(d) TO THE EXTENT REQUIRED TO BE OPERATIVE, THE DISCLAIMERS, RELEASES AND/OR
WARRANTIES CONTAINED IN THIS SECTION ARE “CONSPICUOUS” FOR PURPOSES OF ANY
APPLICABLE LAW, RULE, REGULATION OR ORDER.

 

(e) The terms set forth in this Section 37 will survive the Closing Date and
will not merge into the Transfer Documents.

 

38. PROHIBITION AGAINST RECORDATION. This Agreement is not to be recorded except
in connection with any suit permitted hereunder. 

 

39. CONFIDENTIALITY. 

 

(a) Buyer and Seller shall each maintain as confidential any and all material
obtained by one about the other, the terms of this Agreement, the identity of
the Parties, and, in the case of Buyer only prior to the Closing and in the case
of Seller only after the Closing, any information about the Property, and shall
not disclose such information to any third party. Notwithstanding the foregoing,
Buyer and Seller shall each have the right to disclose such information as
required by applicable law and to its respective investors, officers, directors,
employees, attorneys, accountants, environmental auditors, appraisers,
engineers, potential lenders, and permitted assignees under this Agreement
provided that all such persons are told that such information is confidential
and agree to keep such information confidential. The foregoing restrictions
shall not apply to information that was in Buyer’s possession prior to
disclosure by Seller or is generally available to the public (other than as a
result of Buyer’s wrongful disclosure thereof).

 

22

 

 

(b) Seller and Buyer shall not at any time announce the sale, issue a press
release or otherwise communicate with media representatives regarding the
transaction contemplated by this Agreement unless such release or communication
has received the prior approval of both Seller and Buyer.

 

(c) The provisions of this Section 39 shall survive the Closing or any
termination of this Agreement.

 

40. NOTICE REGARDING POSSIBLE LIABILITY FOR ADDITIONAL TAXES. If for the current
ad valorem tax year, the taxable value of the land that is the subject of this
Agreement is determined by a special appraisal method that allows for appraisal
of the land at less than its market value, the person to whom the land is
transferred may not be allowed to qualify the land for that special appraisal in
a subsequent tax year and the land may then be appraised at its full market
value. In addition, the transfer of the land or a subsequent change in the use
of the land may result in the imposition of an additional tax plus interest as a
penalty for the transfer or the change in the use of the land. The taxable value
of the land and the applicable method of appraisal for the current tax year is
public information and may be obtained from the tax appraisal district
established for the county in which the land is located. 

 

[Signature Page Follows]

 

23

 

 

[ex10-1_007.jpg] 





24

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Tracts 1-7:

 

[ex10-1_001.jpg]

 

Tracts 8-9:

 

[ex10-1_002.jpg]

 

Exhibit A-1

 

 

EXHIBIT B

 

FORM OF SPECIAL WARRANTY DEED

 

STATE OF UTAH   §     § county of UINTAH   §

 

KNOW ALL MEN BY THESE PRESENTS:

 

THAT THE UNDERSIGNED,

 

MEIER PROPERTIES, SERIES LLC, a Utah limited liability company (“Grantor”), for
and in consideration of Ten and No/100 Dollars ($10.00) and other valuable
consideration in hand paid by the Grantee, defined below, the receipt and
sufficiency of which is hereby fully acknowledged and confessed, has GRANTED,
SOLD, and CONVEYED, and by these presents does hereby GRANT, SELL, and CONVEY,
unto ERNEST M. CHERRY, JR. REVOCABLE TRUST an undivided 50% interest and CAROLE
A. CHERRY REVOCABLE TRUST an undivided 50% interest, as co-tenants
(collectively, “Grantee”), with an address of _______________, the following
real property situated in Uintah County, Utah:

 

See EXHIBIT A attached hereto and incorporated herein by this reference (the
“Property”).

 

This conveyance, however, is made and accepted subject to any and all validly
existing encumbrances, conditions, restrictions, covenants, conditions,
exceptions, reservations, easements, rights-of-way, conflicts, encroachments,
area and boundary discrepancies, taxes, liens, assessments, charges, and claims,
if any, applicable to and enforceable against the above described property as
shown by the records of the county clerk of said county and all zoning laws,
regulations, and ordinances of municipal and/or other governmental agencies and
authorities relating to the Property.

 

TO HAVE AND TO HOLD the above described premises, together with all the rights
and appurtenances lawfully accompanying it, by the Grantee and Grantee’s heirs,
successors, and assigns forever. Grantor does bind Grantor and Grantor’s heirs,
successors, and assigns to WARRANT AND DEFEND, all the said Property unto the
said Grantee and Grantee’s heirs, successors, and assigns, against every person
whomsoever, lawfully claiming or to claim the same, or any part thereof, by,
through, or under Grantor, but not otherwise.

 

Exhibit B-1

 

 

EXECUTED this ___ day of ____________, 2020.

 

  GRANTOR:         MEIER PROPERTIES, SERIES LLC,   a Utah limited liability
company         By:                     Name:     Title:  

 

Exhibit B-2

 

 

EXHIBIT C

 

GENERAL ASSIGNMENT

 

THAT __________________________________, a _______________ (“Assignor”), for and
in consideration of the sum of Ten and No/100 Dollars ($10.00) cash and other
good and valuable consideration to it paid by
________________________________________________, a ___________________________
(“Assignee”), the receipt and sufficiency of which consideration are hereby
acknowledged, hereby assigns, transfers and sets over unto Assignee, its
successors and assigns, all the right, title and interest of Assignor in and to
any and all of the following property (collectively, the “Assigned Property”)
owned by Assignor and used in connection with the real property described on
Exhibit A attached hereto and made a part hereof, and any buildings and
improvements located thereon (the “Premises”):

 

1. All permits, licenses, certificates of occupancy, warranties, books, records,
governmental approvals, and any other intangible rights which relate to the
Premises or the personal property located thereon or related thereto; and

 

2. All site plans, surveys, soil and substrata studies, architectural drawings,
plans and specifications, engineering plans and studies, environmental tests,
studies and reports and other technical reports related to the Premises.

 

TO HAVE AND TO HOLD the above rights and interests unto Assignee, its successors
and assigns, forever and Assignor does hereby bind itself and its successors and
assigns, to warrant and forever defend, all and singular the rights of Assignor
under the Assigned Property unto Assignee, its successors and assigns, against
every person whomsoever lawfully claiming or to claim same or any part thereof
by, through or under Assignor, but not otherwise.

 

Assignee hereby assumes and agrees to pay all sums, and perform, fulfill and
comply with all covenants and obligations, which are to be paid, performed,
fulfilled and complied with by the Assignor respecting the Assigned Property
from and after the effective date of this General Assignment.

 

EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES MADE BY ASSIGNOR TO ASSIGNEE IN
THAT CERTAIN PURCHASE AGREEMENT DATED EFFECTIVE AS OF ______________, 20___, AS
MAY BE AMENDED FROM TIME TO TIME, and any other representation or warranty
expressly set forth in this GENERAL ASSIGNMENT, ASSIGNEE ACKNOWLEDGES AND AGREES
THAT THE ASSIGNED PROPERTY IS CONVEYED “AS IS, WHERE IS” AND IN ITS PRESENT
CONDITION WITH ALL FAULTS, AND THAT ASSIGNOR HAS NOT MADE, DOES NOT MAKE AND
SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS,
AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, WITH RESPECT TO THE NATURE,
QUALITY OR CONDITION OF THE ASSIGNED PROPERTY, THE INCOME TO BE DERIVED
THEREFROM, OR THE QUALITY, ENFORCEABILITY, MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE OF THE ASSIGNED PROPERTY.

 

The parties agree that this General Assignment may be executed by the parties in
one or more counterparts (by facsimile, electronic mail or otherwise) and each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[END OF TEXT]

 

Exhibit C-1

 

 

IN WITNESS WHEREOF, this General Assignment has been executed by Assignor and
Assignee to be effective as of the _____ day of ____________, 20__.

 

ASSIGNOR: ___________________________________,   a
                                                                                          
        By:     Name:     Title:         ASSIGNEE:
___________________________________,   a           By:     Name:     Title:  

 

Exhibit C-2

 

 

EXHIBIT D

 

BILL OF SALE

 

THAT _________________________, a ____________________ (“Seller”), for and in
consideration of the sum of Ten Dollars ($10.00) and other good and valuable
consideration to Seller in hand paid by __________________, a _______________
(“Buyer”), the receipt of which is hereby acknowledged, has sold, delivered and
assigned, and by these presents does sell, deliver and assign, unto Buyer, its
successors and assigns, all of Seller’s right, title and interest in and to the
following described property (collectively, the “Personal Property”):

 

All tangible personal property owned by Seller and located on, attached to or
used in connection with the management, operation or repair of the real property
described on Exhibit A attached hereto.

 

TO HAVE AND TO HOLD the Personal Property unto Buyer and Buyer’s successors and
assigns forever.

 

BUYER ACKNOWLEDGES AND AGREES THAT THE PERSONAL PROPERTY IS CONVEYED “AS IS,
WHERE IS” AND IN ITS PRESENT CONDITION WITH ALL FAULTS, AND THAT SELLER HAS NOT
MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR
FUTURE, WITH RESPECT TO THE NATURE, QUALITY OR CONDITION OF THE PERSONAL
PROPERTY, THE INCOME TO BE DERIVED THEREFROM, OR THE QUALITY, ENFORCEABILITY,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE PERSONAL PROPERTY,
except for a Warranty of Title and those representations and warranties made by
Seller to Buyer in that certain Purchase Agreement dated effective as of
__________________, 20____, as may be amended from time to time, and any other
representation or warranty expressly set forth in this Bill of Sale.

 

Notwithstanding the foregoing to the contrary, Seller warrants that, as of the
execution date of this Bill of Sale, (i) Seller is the owner of the Personal
Property, (ii) the Personal Property is free from all liens and encumbrances,
and (iii) Seller has the right to transfer title and deliver possession of the
Personal Property to Buyer.

 

[END OF TEXT]

 

Exhibit D-1

 

 

EXECUTED by Seller and Buyer to be effective as of the _____ day of
______________, 20___.

 

SELLER: ___________________________________,   a      
                                                                                      
  By:     Name:     Title:         BUYER: ___________________________________,  
a           By:     Name:     Title:  

 

Exhibit D-2

 

 

EXHIBIT E

 

LEASEBACK

 



COMMERCIAL LEASE

 

between

 

ERNEST M. CHERRY, JR. REVOCABLE TRUST

and

CAROLE A. CHERRY REVOCABLE TRUST

(“Landlord”)

 

and

 

MEIER PROPERTIES, SERIES LLC (“Tenant”).

 

Dated: _______________, 2020

 

PROPERTY

 

1540-1586 S. 1700 E.

Vernal, UT 84078

 

Exhibit E-1

 

 

COMMERCIAL LEASE

 

This COMMERCIAL LEASE (this “Lease”) is made and entered into this ____ day of
_______________, 2020 (the “Effective Date”), by and between ERNEST M. CHERRY,
JR. REVOCABLE TRUST and CAROLE A. CHERRY REVOCABLE TRUST (collectively,
“Landlord”) and MEIER PROPERTIES, SERIES LLC, a Utah limited liability company
(“Tenant”).

 

Section 1

 

PREMISES AND TERM

 

1.01 Premises Description. For and in consideration of Tenant’s covenant to pay
the rent and other sums provided for herein, and the performance of the other
obligations of Tenant hereunder, Landlord leases to Tenant, and Tenant leases
from Landlord, for the Term (hereinafter defined) the area containing
approximately 6.57 acres of land depicted on Exhibit A-1 and legally described
on Exhibit A-2 attached hereto and incorporated herein by this reference (the
“Premises”). The Premises contain the buildings depicted on such Exhibit A (the
“Buildings”).

 

1.02 Term. This Lease shall constitute a legally binding and enforceable
agreement between the Landlord and the Tenant as of the Effective Date. The
initial term of this Lease (the “Initial Term”) shall commence on the Effective
date and continue for a period of one hundred eighty (180) months.

 

1.03 Renewal Options. Provided that Tenant is not in default under this Lease,
this Lease may be extended at the option Tenant as set forth herein. Tenant,
upon giving Landlord written notice of Tenant’s unconditional exercise of such
option not less than six (6) months (nor more than twelve (12) months) prior to
the expiration of the then-existing term of this Lease in each instance, shall
have the right to renew this Lease (“Renewal Options”) for up to four (4)
additional periods of sixty (60) months each (each a “Renewal Term” and
collectively with the Initial Term, the “Term”) pursuant to the terms set forth
on such Exhibit B attached hereto and incorporated herein for all purposes.

 

1.04 Use. The Premises shall be used only for the purposes permitted by
applicable laws and for no other purposes. Tenant shall at all times during the
Term, at Tenant’s sole cost and expense, perform and comply with all laws,
rules, orders, codes, ordinances, regulations, restrictions and requirements now
or hereafter enacted or promulgated which are applicable to the Premises
(including any such laws, rules, orders, codes, ordinances, regulations or
requirements which require modifications or alterations of the Premises) or to
the business of Tenant conducted at the Premises. Such laws, rules, orders,
codes, ordinances, regulations, requirements are collectively called the “Legal
Requirements”.

 

1.05 Net Lease. This Lease is a net lease. It is the intention of Landlord and
Tenant that the Rent (hereinafter defined) and other sums and charges provided
herein shall be absolutely net to Landlord and that such amounts shall be paid
without notice, demand, setoff, counterclaim, recoupment, abatement, suspension,
deferment, diminution, deduction, reduction or defense, except as otherwise
expressly permitted by this Lease. It is further the intent of Landlord and
Tenant that all costs and expenses (other than depreciation, interest on and
amortization of debt incurred by Landlord, and costs incurred by Landlord in
financing or refinancing the Premises) and other obligations of every kind and
nature whatsoever relating to the Premises and the appurtenances thereto and the
use and occupancy thereof which may arise or become due and payable prior to the
expiration or earlier termination of the Term (whether or not the same shall
become payable during the Term or thereafter) shall be paid by Tenant except as
expressly set forth herein. All obligations to be performed by Tenant under this
Lease shall be performed at the sole cost and expense of Tenant and without
reimbursement or contribution by Landlord, unless otherwise expressly provided
in this Lease.

 

PAGE-1

 

 

Section 2

 

RENTAL

 

2.01 Rent. Tenant covenants and agrees to pay Landlord monthly Base Rent (herein
so called), in advance on or before the first day of each calendar month
commencing on the Effective Date. During the initial twelve (12) month period
following the Effective Date, the Base Rent payable hereunder shall be Three
Hundred Eleven Thousand Three Hundred Ninety-Five and 00/100 Dollars
($311,395.00) per annum payable in equal monthly installments of Twenty-Five
Thousand Nine Hundred Forty-Nine and 58/100 Dollars ($25,949.58) pursuant to
this Section 2.01 (“Base Rent”). On each annual anniversary of the Effective
Date during the Initial Term, the annual amount of Base Rent payable hereunder
in equal monthly installments shall be increased by one and a half percent
(1.5%) of the previous year’s annual Base Rent. Base Rent and all other sums
required to be paid by Tenant to Landlord under this Lease are collectively
referred to herein as “Rent”.

 

2.02 Rent Payments. Rent and other sums to be paid by Tenant shall be payable in
lawful money of the United States of America. All payments shall be made by
Tenant to Landlord without notice or demand, deduction or offset, except as
otherwise expressly provided herein, at the address of Landlord set forth below
or at such other address as may be designated by Landlord from time to time.

 

2.03 Pro Rata Portions of a Month or Year. If the Effective Date or the first
day of any Renewal Term occurs on a date other than the first day of a month or
a calendar year, the Rent for such month or year shall be prorated on the basis
of the actual days in such month or year.

 

2.04 Late Payments. If any installment of Rent is not paid within five (5) days
of the date on which such Rent becomes due, Tenant shall pay Landlord interest
on such past due payment at the Default Rate (hereinafter defined) accruing from
the due date of such payment until the same is paid in full. The “Default Rate”
shall mean the sum of (i) the prime rate of interest from time to time as
published in the Wall Street Journal, plus (ii) six percent (6%) per annum,
provided that in no event shall such rate exceed the maximum rate of interest
permitted by applicable law.

 

Section 3

 

UTILITIES AND TAXES

 

3.01 Utilities. Tenant has, prior to the Effective Date, and from and after the
Effective Date, shall continue to, contract directly with all applicable utility
providers and pay or cause to be paid when due all charges for all public or
private utility services to or for the Premises during the Term, including,
without limiting the generality of the foregoing, all charges for heat, light,
electricity, water, gas, telephone service, cable service, garbage collection
and sewage and drainage service.

 

3.02 Taxes.

 

(a) Tenant has, prior to the Effective Date, and from and after the Effective
Date, shall continue to, directly pay all Taxes incurred with respect to the
Premises during the Term. If the expiration or earlier termination of the Term
occurs on a date other than the last day of an applicable monthly or yearly
period with respect to any Tax, such Taxes for such calendar year shall be
prorated between Landlord or Tenant on the basis of the actual days in such
monthly or yearly period.

 

(b) The term “Taxes” shall mean all taxes of every kind and nature (including,
without limitation, real estate, ad valorem and personal property taxes), all
charges and other amounts payable pursuant to any easement, declaration or other
agreement which encumbers the title to the Premises, all general and special
assessments, levies, permits, inspection and license fees, all ground rents, and
all other public charges and/or taxes whether of a like or different nature,
even if unforeseen or extraordinary, imposed upon or assessed, prior to or
during the Term, against Landlord, Tenant or any of the Premises as a result of
or arising in respect of the ownership, occupancy, leasing, use, maintenance,
operation, management, repair or possession thereof, or any activity conducted
on the Premises or the Rent, including without limitation, any margin tax, gross
income tax, franchise tax, sales tax, use tax, occupancy tax or excise tax
levied by any governmental body on or with respect to such Rent.

 

PAGE-2

 

 

(c) Tenant may protest the real estate tax rate assessed against the Premises
and/or the appraised value of the Premises determined by any appraisal review
board or other taxing entity with authority to determine tax rates and/or
appraised values (each a “Taxing Authority”). Tenant may (i) file or otherwise
protest before any Taxing Authority any such rate or value determination even
though Landlord may elect not to file any such protest and (ii) appeal any order
of a Taxing Authority which determines any such protest. Tenant shall pay or
otherwise reimburse Landlord for all costs, charges and expenses incurred by, or
otherwise asserted against, Landlord as a result of any tax protest or appeal by
Tenant, including, appraisal costs, tax consultant charges and attorneys’ fees.

 

(d) Notwithstanding the foregoing, if any of the following are imposed on
Landlord, they shall be excluded from Taxes and shall be paid by Landlord
(except to the extent they are imposed in substitution for any Tax which would
otherwise be payable by Tenant as provided hereunder): revenue, inheritance,
estate, succession, transfer, gift, corporation, withholding, income, profits,
gross receipts, mortgage, or capital stock tax.

 

Section 4

 

REPAIRS AND ALTERATIONS TO PREMISES

 

4.01 Repair and Maintenance Obligations.

 

(a) Tenant, at its own cost and expense, shall (i) maintain all parts of the
Premises in good condition, (ii) promptly make all necessary repairs and
replacements, including, but not limited to, windows, glass and plate glass,
exterior doors, interior walls and finish work, interior doors and floor
covering, utility connections, downspouts, gutters, heating and air conditioning
systems, light bulbs and ballasts, truck doors, dock bumpers, dock lights, dock
levelers, plumbing work and fixtures, termite and pest extermination, regular
removal of trash and debris, and dedicated sewer lines, and (iii) keep the
parking areas, driveways, truck aprons, and grounds surrounding the Premises in
a clean and sanitary condition; provided, however, notwithstanding the
foregoing, Tenant shall not have any obligation with respect to repairs or
maintenance obligations expressly assumed by Landlord herein.

 

(b) Tenant shall, at its own cost and expense, enter into a regularly scheduled
preventive maintenance/service contract with a maintenance contractor for
servicing all air conditioning systems and equipment within the Premises.

 

(c) Landlord’s repair obligations hereunder are limited to any repair or
replacement that is necessitated by the acts or omissions of Landlord or its
officers, directors, employees, agents, licensees, assignees or subtenants.

 

EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR HEREIN, TENANT ACKNOWLEDGES THAT
LANDLORD IS NOT OBLIGATED TO MAKE ANY REPAIRS OR PROVIDE ANY SERVICES WHATSOEVER
TO THE PREMISES OR TO REPLACE ANY COMPONENT OF THE PREMISES.

 

4.02 Alterations to Premises. Any additions, improvements, alterations, and
replacements to the Premises shall require the prior written consent of
Landlord, not to be unreasonably withheld, conditioned or delayed; provided,
however, any interior, non-structural additions, improvements, alterations, and
replacements that do not affect the Building Systems (hereinafter defined) and
which cost in the aggregate less than $100,000 during any 12-month period during
the Term shall not require the prior written consent of Landlord. “Building
Systems” means the Buildings’ HVAC, life-safety, plumbing, electrical, and
mechanical systems. Approval by Landlord of any of Tenant’s drawings and plans
and specifications prepared in connection with any additions, improvements,
alterations, and replacements to the Premises shall not constitute a
representation or warranty of Landlord as to the adequacy or sufficiency of such
drawings, plans and specifications, or the improvements to which they relate,
for any use, purpose, or condition, but such approval shall merely be the
consent of Landlord as required hereunder. All such additions, improvements,
alterations, and replacements shall be performed in a good and workmanlike
manner and in accordance with the Legal Requirements. At the expiration or
earlier termination of this Lease, all additions, improvements, alterations, and
replacements to the Premises and all fixtures installed therein shall become the
property of Landlord.

 

PAGE-3

 

 

4.03 Surrender Upon Termination. Upon the expiration or earlier termination of
this Lease, Tenant shall deliver the Premises to Landlord in good repair and
condition, ordinary wear and tear and casualty loss excepted, subject to
Landlord’s repair obligations set forth in Section 4.01.

 

Section 5

 

DAMAGE OR DESTRUCTION

 

5.01 Notice of Damage. If the Premises shall be damaged or destroyed by fire or
other casualty, Tenant shall deliver prompt written notice thereof to Landlord.
Landlord shall, within sixty (60) days after such notice from Tenant is
delivered to Landlord, deliver to Tenant a good faith estimate (the “Damage
Notice”) of the time needed to repair the damage caused by such fire or other
casualty.

 

5.02 Obligation to Repair; Termination. In the event of damage or destruction to
the Premises to an extent reasonably preventing Tenant’s continued use of the
Premises and in the event the Damage Notice delivered by Landlord to Tenant
indicates that Landlord’s reconstruction or repairs of the Premises will require
in excess of one hundred eighty (180) days to complete, then either Landlord or
Tenant may terminate this Lease by written notice delivered to other within
thirty (30) days following Tenant’s receipt of the Damage Notice from Landlord.
In the event neither Landlord nor Tenant elect to terminate this Lease as
provided in the immediately preceding sentence or in the event of partial damage
or destruction of the Premises by fire or other cause to an extent not
reasonably preventing Tenant’s continued use of the Premises, Landlord shall be
obligated to reconstruct and repair the Premises to a condition comparable to
that existing prior to the casualty (excluding any additions, improvements,
alterations, and replacements to the Premises made by Tenant). Rent payable
hereunder shall abate during the time and to the extent the Premises (or portion
thereof) is unfit for occupancy; provided, however, notwithstanding anything
herein to the contrary, if Tenant receives the proceeds of any business
interruption insurance with respect to the fire or other casualty event giving
rise to the damage or destruction to the Premises, Rent shall not abate to the
extent of Tenant’s receipt of such business interruption insurance proceeds,
with Tenant, upon the receipt of any such business interruption insurance
proceeds, being obligated to pay Landlord amounts of Rent payable hereunder,
including amounts Rent previously abated hereunder, up to the full amount of the
proceeds of any such business interruption insurance.

 

Section 6

 

INSURANCE

 

6.01 Insurance Maintained by Tenant. Tenant shall maintain, provide or cause to
be provided, at its own cost and expense the following insurance, including,
without limitation, the deductible amount payable pursuant to any such insurance
policy (the “Insurance”):

 

(a) Insurance covering the Buildings and the Premises in an amount not less than
the full replacement cost thereof and including endorsements as Lender
(hereinafter defined) may require, with such policy to name Landlord and Lender
as loss payees as their interests may appear;

 

(b) Insurance against loss or damage to Tenant’s improvements, additions,
alterations and replacements in the Premises and Tenant’s personal property,
including trade fixtures, supplies and furniture and equipment located in the
Premises, written at replacement cost value and with a replacement cost
endorsement, covering the Premises and providing for a deductible not to exceed
$100,000, with such policy to contain a replacement cost endorsement and name
Landlord and Lender as loss payees as their interests may appear; and

 

(c) Commercial general liability insurance against claims of personal injury or
death and property damage caused by an occurrence upon, in or about the
Premises, affording protection, on an occurrence basis, with a combined single
limit of not less than $5,000,000 and naming Landlord and any Lender as
“additional insureds”.

 

PAGE-4

 

 

All insurance policies required to be maintained by Tenant hereunder shall be
with responsible insurance companies with an A.M. Best’s rating of A-X or
better, authorized to do business in the State of Utah.

 

6.02 Certificates. Tenant shall deliver to Landlord and any Lender certificates
evidencing such coverage within ten (10) days of the Effective Date of this
Lease. Each such certificate shall provide that the insurance company will give
Landlord and Lender at least thirty (30) days’ written notice prior to the
termination or cancellation of, or changes to, the policy. Each policy required
to be carried by Tenant shall also provide that any loss otherwise payable
thereunder shall be payable notwithstanding any act or omission of Landlord or
Tenant which might, absent such provision, result in a forfeiture of all or a
part of such insurance payment.

 

6.03 Landlord’s Acquisition of Insurance. If Tenant at any time during the Term
fails to procure or maintain any insurance required hereunder or to pay the
premiums therefor, Landlord shall have the right, but not any obligation, to
procure the same and to pay any and all premiums thereon, and any amounts paid
by Landlord in connection with the acquisition of insurance shall be immediately
due and payable as Rent, and Tenant shall pay to Landlord upon demand the full
amount so paid and expended by Landlord, together with interest thereon at the
Default Rate from the date of such expenditure by Landlord until repayment in
full by Tenant.

 

6.04 Waiver of Subrogation. Notwithstanding anything to the contrary contained
in this Lease, Landlord and Tenant each waive any and all rights to recover
against the other, or against the officers, directors, shareholders, partners,
joint venturers, employees, agents, customers, invitees or business visitors of
such other party, for any loss or damage to such waiving party arising from any
cause covered by any insurance required to be carried pursuant to this Lease, or
any other insurance actually carried by such party, EVEN IF SUCH LOSS OR DAMAGE
SHALL HAVE BEEN CAUSED BY, IN WHOLE OR IN PART, THE FAULT OR NEGLIGENCE OF THE
OTHER PARTY OR ANYONE FOR WHOM SUCH PARTY MAY BE RESPONSIBLE. Landlord and
Tenant, from time to time, will cause their respective insurers to issue
appropriate waiver of subrogation rights endorsements to all insurance policies
carried in connection with the Premises or the contents of same.

 

Section 7

 

CONDEMNATION

 

7.01 Total or Substantial Taking. If twenty percent (20%) or more of the
Premises should be permanently taken for any public or quasi-public use under
any governmental law, ordinance or regulation or by right of eminent domain or
by private purchase in lieu thereof, this Lease shall, at either Tenant or
Landlord’s option, terminate and the Rent shall be abated during the unexpired
portion of this Lease, effective on the date physical possession is taken by the
condemning authority. Tenant or Landlord’s election to terminate this Lease in
accordance with this Section 7.01 shall be evidenced by a written notice of
termination delivered to the other within thirty (30) days after the date
physical possession of the Premises, as the case may be, is taken by the
condemning authority.

 

7.02 Partial Taking. If this Lease is not terminated as provided in Section
7.01, then (a) the Rent payable hereunder during the unexpired portion of this
Lease shall be reduced in proportion to the area taken, effective on the date
physical possession is taken by the condemning authority, and (b) following such
partial taking, Landlord shall make all necessary repairs or alterations to the
remaining portions of the Premises as may be required, as reasonably determined
by Landlord, to make the remaining portions of the Premises an architectural
whole; provided, however, Landlord will not be required to spend in excess of
the amount actually received by Landlord as compensation for such taking.
Notwithstanding the foregoing, in the event Landlord shall be unable to repair
the Premises to an architectural whole within one hundred eighty (180) days
following the date physical possession is taken by the condemning authority,
then Tenant shall have the right to terminate this Lease by written notice
delivered to Landlord prior to the date Landlord substantially completes such
repairs and Rent shall be abated during the unexpired portion of the Term of
this Lease, effective as of the date of such notice to Landlord.

 

PAGE-5

 

 

7.03 Proceeds. All compensation awarded for any taking (or the proceeds of
private sale in lieu thereof) of the Premises shall be paid to Landlord, and
subject to the remaining provisions of this Section 7.03, Tenant hereby assigns
its interest in any such award to Landlord; provided, however, Landlord shall
have no interest in any separate award made to Tenant for Tenant’s moving and
relocation expenses, or for the loss of Tenant’s fixtures and other tangible
personal property if a separate award for such items is made to Tenant (and
Tenant may seek awards for such items).

 

7.04 Temporary Taking. If the whole or any part of the Premises or of Tenant’s
interest under this Lease be taken or condemned by any competent authority (or
conveyed in lieu thereof) for temporary use or occupancy, Tenant shall continue
to pay, in the manner and at the times herein specified, the full amounts of the
Rent and this Lease shall continue and, except only to the extent that Tenant
may be prevented from so doing pursuant to the terms of the order of the
condemning authority, Tenant shall perform and observe all of the other terms,
covenants, conditions and obligations hereof upon the part of Tenant to be
performed and observed, as though such taking or condemnation had not occurred
and in such event, any taking or condemnation award with respect to the Premises
corresponding to any periods occurring during the Term shall due to Tenant, so
long as any such award does not reduce any award due to Landlord in connection
with such temporary condemnation.

 

Section 8

 

INSPECTION BY LANDLORD

 

8.01 Inspection of Premises. Landlord and Landlord’s agents and representatives
shall be entitled, from time to time, upon twenty-four (24) hours’ prior notice
to Tenant (except in the event of an emergency, in which no notice is required),
to enter upon and into the Premises for the purpose of inspecting the same and
for purposes consistent with this Lease (and permitting prospective lenders and
purchasers to inspect the Premises) and during the last six (6) months of the
Term of this Lease, for the purpose of showing the Premises to prospective
tenants.

 

Section 9

 

INDEMNIFICATION

 

9.01 Tenant Indemnity. Without limitation of the other indemnity provisions set
forth in this Lease, Tenant hereby agrees to indemnify, defend (with counsel
reasonably approved by Landlord), hold harmless and reimburse Landlord, and its
members, officers, partners and agents from and against and for any and all
actions, causes of action, claims, damages, demands, fines, liabilities, losses,
obligations, penalties, costs and expenses of any kind or nature (including,
without limitation, reasonable attorneys’ fees) which may be imposed upon,
asserted against or suffered or incurred by Landlord by reason of (a) any
breach, violation or non-performance by Tenant of any covenant or agreement in
this Lease (including any failure of Tenant to maintain or renew any insurance
policy required by the terms of this Lease) regardless of whether Tenant has
received notice of such breach, violation or nonperformance, (b) any accident,
injury or damage to person and/or property which occurs on the Premises during
the Term except to the extent arising due to the gross negligence or willful
misconduct of Landlord or its agents, contractors or employees, (c) any actual
or alleged violation of any Legal Requirement by Tenant or any of Tenant’s
agents, contractors or employees, and (d) the gross negligence or willful
misconduct of Tenant or its agents, contractors, or employees (acting within the
scope of their office, contract, agency or employment).

 

9.02 Landlord Indemnity. Landlord hereby agrees to indemnify, defend, hold
harmless and reimburse Tenant, and its members, partners, officers and agents
from and against and for any and all actions, causes of action, claims, damages,
demands, fines, liabilities, losses, obligations, penalties, costs and expenses
of any kind or nature (including, without limitation, reasonable attorneys’
fees) which may be imposed upon, asserted against or suffered or incurred by
Tenant by reason of (a) any breach, violation or non-performance by Landlord of
any covenant or agreement in this Lease, or (b) the gross negligence or willful
misconduct of Landlord or its agents, contractors, or employees.

 

PAGE-6

 

 

Section 10

 

ASSIGNMENT, SUBLETTING AND LENDERS

 

10.01 Consent Required. Tenant shall not have the right to assign this Lease in
whole or in part or to sublease all or any part of the Premises without
Landlord’s prior written consent, which consent may not be unreasonably be
withheld, conditioned or delayed. Tenant may not mortgage, pledge or allow a
lien on its leasehold interest in the Premises. Any attempted assignment,
sublease or other transfer of this Lease or any part of the Premises without
Landlord’s prior written consent is void. No such assignment or sublease shall
operate to release Tenant from liability under this Lease or to reduce any of
its liabilities hereunder. Landlord’s consent to any assignment, subletting, or
other transfer is not a waiver of Landlord’s right to approve or disapprove any
subsequent assignment, subletting or other transfer. Notwithstanding anything
herein to the contrary, if Tenant is not then in default or breach of this Lease
beyond any applicable notice or cure periods, Tenant may effect an assignment of
this Lease to a Permitted Transferee without Landlord’s prior consent, but with
notice to Landlord prior to the Permitted Transferee’s occupancy. “Permitted
Transferee” means any person or entity that either (1) controls, is controlled
by, or is under common control with Tenant (for purposes hereof, “control” shall
mean ownership of not less than fifty percent (50%) of all of the voting stock
or legal and equitable interest in the entity in question), (2) results from the
merger or consolidation of Tenant, or (3) acquires all or substantially all of
the stock and/or assets of Tenant as a going concern.

 

10.02 Assignment by Landlord. In the event of the transfer and assignment by
Landlord of its interest in this Lease to a person assuming Landlord’s
obligations under this Lease, Landlord shall thereby be released from any
further obligations hereunder, and Tenant agrees to look solely to such
successor in interest of Landlord for performance of such obligations. Any
security given by Tenant to secure performance of Tenant’s obligations hereunder
shall be assigned and transferred by Landlord to such successor in interest and
Landlord shall thereby be discharged of any further obligation relating thereto.

 

10.03 Subordination. This Lease and Tenant’s interest herein shall be subject
and subordinate to any deed of trust, mortgage, or other security instrument, or
any ground lease, master lease, or primary lease (collectively, a “Deed of
Trust”), that now or hereafter covers all or any part of Landlord’s interest in
the Premises, and Tenant agrees, upon demand, without cost, to execute such
instruments as may be required to further effectuate or confirm such
subordination. Landlord hereby agrees to use its commercially reasonable efforts
to obtain for Tenant a non-disturbance and attornment agreement with any Lender
on such Lender’s form of non-disturbance and attornment agreement, pursuant to
which, Tenant shall attorn to any party succeeding to Landlord’s interest in the
Premises, whether by purchase, foreclosure, deed in lieu of foreclosure, power
of sale, termination of lease, or otherwise.

 

10.04 Landlord’s Lender.

 

(a) If Landlord delivers written notice to Tenant which includes the name and
address of any lender or landlord (collectively, a “Lender”) who holds a Deed of
Trust, then as long as such Deed of Trust is still in effect, Tenant agrees to
deliver to such Lender written notice of any default by Landlord hereunder of
which Tenant delivers notice to Landlord, and further agrees that any such
Lender shall have the same period to cure (or cause to be cured) a default by
Landlord after delivery of such notice as Landlord is allowed under this Lease
after delivery of notice.

 

(b) Any Lender shall be indemnified by Tenant to the same extent and in the same
manner as Tenant indemnifies Landlord pursuant to the terms of this Lease.

 

(c) Any Lender will be bound by any Rent which Tenant might have paid in advance
to any prior landlord (including Landlord).

 

PAGE-7

 

 

Section 11

 

TENANT ESTOPPELS AND STATEMENTS

 

11.01 Tenant Estoppel. Tenant agrees that it will from time to time upon request
by Landlord execute and deliver to Landlord a written statement addressed to
Landlord (or to a party designated by Landlord, including without limitation,
any Lender), which statement shall identify Tenant and this Lease, shall certify
that this Lease is unmodified and in full force and effect (or if there have
been modifications, stating that this Lease is in full force and effect as so
modified and identifying the modifications), shall confirm (if true, to Tenant’s
actual knowledge) that Landlord is not in default as to any obligations of
Landlord under this Lease (or if Landlord is in default, specifying any
default), and shall contain such other factual information or confirmations as
Landlord or any Lender may reasonably require.

 

11.02 Failure to Furnish. Upon the failure of Tenant to furnish any statements
described above within ten (10) days after a request for any such statement, it
shall be conclusively presumed that this Lease is in full force and effect and
that there are no defaults hereunder by Landlord.

 

Section 12

 

DEFAULT

 

12.01 Event of Default. The occurrence of any of the following shall constitute
an Event of Default (herein so called):

 

(a) Tenant shall fail to pay when due any installment of Rent owing to Landlord
or any other obligation under this Lease involving the payment of money to
Landlord and such failure shall continue unremedied for a period of five (5)
days after Tenant’s receipt of written notice from Landlord with respect to such
failure.

 

(b) Tenant shall fail to comply with any provision of this Lease, other than as
described in subsection (a) above, and shall not cure such failure within thirty
(30) days after receipt of written notice thereof from Landlord (except that
this 30-day period shall be extended for a reasonable period of time if the
failure is not reasonably capable of cure within said thirty (30) day period and
Tenant promptly commences efforts to cure such failure and continues diligently
thereafter efforts necessary to cure such failure).

 

(c) Tenant shall become insolvent, or shall make a transfer in fraud of
creditors, or shall make an assignment for the benefit of creditors.

 

(d) Tenant shall file a petition under any section or chapter of the federal
Bankruptcy Code, as amended, or under any similar law or statute of the United
States or any state thereof (“Debtor Relief Laws”); or Tenant shall be the
subject of proceedings filed against Tenant under Debtor Relief Laws, and such
proceedings are not discharged within sixty (60) days after commencement.

 

(e) A receiver or trustee shall be appointed for all or substantially all of the
assets of Tenant and such receiver or trustee is not discharged within sixty
(60) days following the date of appointment.

 

(f) Tenant shall do or permit to be done anything which creates a lien upon the
Premises or upon all or any part of the Premises and such lien is not removed
(or bonded around pursuant to the applicable requirements of Utah law) within
thirty (30) days after Tenant becomes aware of such lien.

 

(g) The seizure, sequestration or impounding by virtue or under authority of any
legal proceeding of all or substantially all of the personal property or
fixtures of Tenant used in or incident to the operation of the Premises.

 

PAGE-8

 

 

12.02 Remedies. Upon the occurrence of any Event of Default, Landlord shall have
the option to pursue any one or more of the following remedies (in addition to
any other remedies available to Landlord at law or in equity):

 

(a) Without any further notice or demand whatsoever, Landlord may take any one
or more of the actions permissible at law to insure performance by Tenant of
Tenant’s covenants and obligations under this Lease. It is further agreed in
this regard that in the event of any default described in subsection (b) of
Section 12.01 of this Lease, Landlord shall have the right to enter upon the
Premises without being liable for prosecution or any claim for damages therefor
(except for damages resulting from Landlord’s gross negligence or willful
misconduct), and do whatever Tenant is obligated to do under the terms of this
Lease and Tenant agrees to reimburse Landlord on demand for any reasonable
expenses which Landlord may incur in thus effecting compliance with Tenant’s
obligations under this Lease. Finally, it is agreed that in the event of any
default described in subsection (f) of Section 12.01 of this Lease, Landlord may
bond around such lien and in such event Tenant agrees to reimburse Landlord on
demand for all reasonable costs and expenses incurred in connection with any
such action, with Tenant further agreeing that Landlord shall in no event be
liable for any damages or claims resulting from such action (except for damages
or claims resulting from Landlord’s gross negligence or willful misconduct).

 

(b) Landlord may terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which Landlord may have for possession or
arrearages in Rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, by force if necessary, without being liable for prosecution or any
claim for damages therefor.

 

12.03 Expenses. In addition to all other amounts and other obligations for which
Tenant is liable upon an Event of Default, Tenant shall compensate Landlord for
all expenses incurred by Landlord in taking possession of the Premises
(including, among other expenses, any increase in insurance premiums caused by
the vacancy of the Premises), all expenses incurred by Landlord in enforcing its
remedies (including, without limitation, reasonable attorneys’ fees), and all
expenses incurred by Landlord for repairs and brokerage fees in reletting the
Premises.

 

12.04 Injunctive Relief. Landlord may restrain or enjoin any breach or
threatened breach of any covenant, duty or obligation of Tenant herein
contained. The remedies of Landlord hereunder shall be deemed cumulative and not
exclusive of each other.

 

12.05 Bankruptcy. In the event of any default described in subsection (d) of
Section 12.01 of this Lease, any assumption and assignment of this Lease must
conform with the requirements of the Bankruptcy Code and any assignee must
comply with all of the Legal Requirements as required under this Lease.

 

12.06 No Waivers. No failure by any party hereto to insist upon the strict
performance of any provision of this Lease or to exercise any right, power or
remedy consequent to any breach thereof, and no waiver of any such breach, or
the acceptance of full or partial rent during the continuance thereof, shall
constitute a waiver of any such breach or of any such provision. No waiver of
any breach shall affect or alter this Lease, which shall continue in full force
and effect, or the rights of any party hereto with respect to any other then
existing or subsequent breach.

 

12.07 No Offsets. Tenant shall not assert any breach of an obligation, warranty
or duty of Landlord as, and no such breach shall constitute, a defense, offset,
excuse or counterclaim to any obligation of Tenant hereunder, but Tenant may,
subject to the other provisions of this Lease, pursue independent remedies for
any such breach by Landlord.

 

PAGE-9

 

 

12.08 Mitigation of Damages. For purposes of determining any recovery of Rent or
damages by Landlord that depends upon what Landlord could collect by using
reasonable efforts to relet the Premises, it is understood and agreed that:

 

(a) Landlord may reasonably elect to lease other available space on or in any
other property owned by Landlord, if any, before reletting the Premises.

 

(b) Landlord may reasonably decline to incur out-of-pocket costs to relet the
Premises, other than customary leasing commissions and legal fees for the
negotiation of a lease with a new tenant.

 

(c) Landlord may reasonably decline to relet the Premises at rental rates below
then prevailing market rental rates, because of the negative impact lower rental
rates would have on the value of the Premises and because of the uncertainty of
actually receiving from Tenant the greater damages that Landlord would suffer
from and after reletting at the lower rates.

 

(d) Landlord may reasonably decline to relet the Premises for a use or to a
tenant which Landlord reasonably believes would have a negative impact upon the
value of the Premises.

 

12.09 Default By Landlord. Landlord shall not be in default unless Landlord
fails to perform obligations required of Landlord within a reasonable time, but
in no event later than thirty (30) days after written notice by Tenant to
Landlord; provided, however, that if the nature of Landlord’s obligation is such
that more than thirty (30) days are required for performance then Landlord shall
not be in default if Landlord commences performance within such thirty (30) day
period and thereafter diligently prosecutes the same to completion.
Notwithstanding anything in this Lease to the contrary, Landlord shall not be
liable for consequential, punitive or incidental damages (including, without
limitation, any claims for lost profits and/or lost business opportunity)
arising under or in connection with this Lease.

 

Section 13

 

MISCELLANEOUS

 

13.01 No Partnership. Nothing contained herein or in any instrument relating
hereto shall be construed as creating a partnership or joint venture between
Landlord and Tenant or between Landlord and any other party, or cause Landlord
to be responsible in any way for debts or obligations of Tenant or any other
party.

 

13.02 Time of the Essence. Time is hereby expressly declared to be of the
essence of this Lease and of each and every term, covenant, agreement, condition
and provision hereof.

 

13.03 Captions. The captions of this Lease are for convenience and reference
only, and are not a part of this Lease, and in no way amplify, define, limit or
describe the scope or intent of this Lease, nor in any way affect this Lease.

 

13.04 Meaning of Terms. Words of any gender in this Lease shall be held to
include any other gender and words in the singular number shall be held to
include the plural when the sense requires.

 

13.05 Lease Construed as a Whole. The language in all parts of this Lease shall
in all cases be construed as a whole according to its fair meaning and neither
strictly for nor against Landlord or Tenant.

 

13.06 Severability. If any provision of this Lease (other than those relating to
payment of Rent) or the application thereof to any person or circumstances shall
to any extent be invalid or unenforceable, the remainder of this Lease, or the
application of such provision to persons or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby, and each
provision of this Lease shall be valid and be enforced to the fullest extent
permitted by law.

 

13.07 Survival. Each provision of this Lease which may require the payment of
money by, to or on behalf of Landlord or Tenant or third parties after the
expiration of the Term hereof or its earlier termination shall survive such
expiration or earlier termination. In addition, all indemnity obligations of
Landlord and Tenant under this Lease arising during the Term of this Lease shall
survive the termination of this Lease.

 

PAGE-10

 

 

13.08 Amendment. This Lease may be amended only in writing, signed by both
Landlord and Tenant.

 

13.09 Brokers. Tenant represents and warrants to Landlord that it has not dealt
with any real estate broker in connection with this Lease other than Steam
Capital and Landlord represents and warrants to Tenant that it has not dealt
with any real estate broker in connection with the lease other than Horvath &
Tremblay. No commissions shall be payable with respect to this Lease or the
lease of the Premises hereunder and each party hereby agrees to indemnify the
other party and to hold and defend the other party harmless from and against any
claims or demands from any real estate broker claiming to represent the
indemnifying party in connection with this Lease.

 

13.10 Notices. Any notice to be given or to be served upon any party hereto, in
connection with this Lease, must be in writing, and may be given by FedEx or
other nationally recognized courier which provides evidence of delivery and
shall be deemed to have been given and received on the next business day after
any such notice, properly addressed, with overnight, priority service prepaid,
is delivered to FedEx or such other courier. If given otherwise than as provided
in the preceding sentence, any such notice shall be deemed to have been given
when delivered to and received by the party to whom it is addressed. Such
notices shall be given to the parties hereto at the following addresses:

 

  Landlord: Ernest M. Cherry, Jr. Revocable Trust and     Carole A. Cherry
Revocable Trust     PO Box 181     Hampton Falls, New Hampshire 03844     Email:
echerry@tiac.net

 

  Tenant: Meier Properties, Series LLC     1583 South 1700 East     Vernal, UT
84078     Attn: Troy Meier     Tel: 435-789-0594   Email: Troy@teamsdp.com

 

  with a copy to: Ewing & Jones, PLLC     6363 Woodway, Suite 1000     Houston,
Texas 77057     Attn: Benjamin H. Hughes     Email: bhughes@ewingjones.com

 

or to such other address as either party may from time to time designate by
written notice to the other.

 

13.11 Attorneys’ Fees. In any proceeding or controversy associated with or
arising out of this Lease or a claimed or actual breach thereof, or in any
proceeding to recover the possession of the Premises, or in any bankruptcy
proceeding or appeal involving this Lease or the Premises, the prevailing party
shall be entitled to recover from the other party as a part of prevailing
party’s costs, reasonable attorney’s fees, the amount of which shall be fixed by
the court and shall be made a part of any judgment rendered.

 

13.12 Governing Law; Venue. This Lease shall be construed according to and
governed by the internal laws (without regard to conflict of laws principles) of
the State of Utah. The venue for any dispute shall hereunder be the state and
federal courts located in Uintah County, Utah and both Landlord and Tenant waive
any claims with respect to non conveniens regarding such location.

 

PAGE-11

 

 

13.13 Successors and Assigns. All of the covenants, agreements, terms and
conditions contained in this Lease shall inure to and be binding upon Landlord
and Tenant and their respective heirs, executors, administrators, successors and
assigns.

 

13.14 Entire Agreement. This Lease contains the final and complete expression of
the parties relating in any manner to the leasing, use and occupancy of the
Premises and other matters set forth in this Lease. No prior agreements or
understanding pertaining to the same shall be valid or of any force or effect
and the covenants and agreements of this Lease shall not be altered, modified or
added to except in writing signed by Landlord and Tenant.

 

13.15 No Waiver Implied. No waiver of any default hereunder shall be implied
from any omission by either party to take any action on account of such default
if such default persists or is repeated and no express waiver shall affect any
default other than the default specified in the express waiver and that only for
the time and to the extent therein stated. The acceptance by Landlord of Rent
with knowledge of the breach of any of the covenants of this Lease by Tenant
shall not be deemed a waiver of any such breach. One or more waivers of any
breach of any covenant, term or condition of this Lease shall not be construed
as a waiver of any subsequent breach of the same covenant, term or condition.
The consent or approval, by Landlord or Tenant, as the case may be, to or of any
act by the other party requiring consent or approval, shall not be deemed to
waive or render unnecessary Landlord’s or Tenant’s consent or approval, as the
case may be, to or of any subsequent similar acts by the other party.

 

13.16 Holding Over. If Tenant shall hold over in the Premises after expiration
of the Term, Tenant’s hold over shall be deemed to be that of a tenancy at
sufferance and in no event from month to month or from year to year, and it
shall be subject to all of the terms, covenants and conditions of this Lease
applicable thereto, except the Base Rent for any such holdover period shall be
150% of the amount of Base Rent last applicable during the Term. Tenant shall
indemnify Landlord against all claims for all losses, costs and expenses,
including reasonable attorneys’ fees, incurred by Landlord by reason of such
holding over.

 

13.17 Force Majeure Event. When this Lease prescribes a period of time for
action to be taken by either Landlord or Tenant (except for any monetary
obligations), such party shall not be liable or responsible for, and there shall
be excluded from the computation for the period of time, any delays due to
strikes, acts of God, non-availability or shortages of labor or materials, local
strikes, lockouts, inclement weather, war, governmental laws, regulations,
restrictions, a moratorium on construction, delays in transportation,
governmental delays in granting permits or approvals, unknown and unanticipated
soil or other underground conditions or any other cause of any kind that is
beyond the control of such party, so long as such party is using all reasonable
means to minimize or avoid such delays and the economic impact thereof
(collectively, a “Force Majeure Event”).

 

13.18 Purchase Option. Landlord hereby grants Tenant the option to purchase the
Premises in accordance with the provisions of Exhibit C attached hereto and
incorporated herein for all purposes.

 

13.19 Build Out Option. Landlord hereby grants Tenant the build out option with
respect to the Premises as set forth in Exhibit D attached hereto and
incorporated herein for all purposes.

 

13.20 Guaranty. Contemporaneously with Tenant’s execution of this Lease, Tenant
shall deliver Landlord an executed copy of the Lease Guaranty in the form set
forth in Exhibit E attached hereto and incorporated herein for all purposes
executed by Superior Drilling Products, Inc., a Utah corporation.

 

13.21 Counterparts. This Lease may be signed in multiple counterparts, including
by electronic signature, scanned and delivered by e-mail, each of which
counterparts shall be deemed an original instrument.

 

[Signatures on following page]

 

PAGE-12

 

 

[ex10-1_006.jpg] 



PAGE-13

 

 

EXHIBIT A-1

 

DEPICTION OF THE PREMISES

 

[ex10-1_003.jpg]

 

Exhibit A-1

 

 

EXHIBIT A-2

 

LEGAL DESCRIPTION OF THE PREMISES

 

Tracts 1-7:

 

[ex10-1_004.jpg]

 

Tracts 8-9:

 

[ex10-1_005.jpg]


 



Exhibit A-2

 



 

EXHIBIT B

 

Renewal Options

 

A. Tenant shall have the right to extend the Term for four (4) additional
periods of five (5) years each (each, a “Renewal Option” with the term of any
such extension, a “Renewal Term”), with any Renewal Term, if properly and timely
exercised, commencing on the first day following the expiration of the Initial
Term or the preceding Renewal Term, as applicable, if:

 

  1. Landlord receives notice of exercise of the Renewal Option (“Initial
Renewal Notice”) not less than six (6) full calendar months prior to the
expiration of the Initial Term or the last day of any Renewal Term, as
applicable, and not more than twelve (12) full calendar months prior to the
expiration of the Initial Term or any applicable Renewal Term; and         2.
There is no outstanding Event of Default under the Lease beyond any applicable
cure periods at the time that Tenant delivers its Initial Renewal Notice or at
the time Tenant delivers its Binding Renewal Notice; and         3. Tenant
executes and returns a mutually acceptable Renewal Amendment (hereinafter
defined) within fifteen (15) days after its submission to Tenant.

 

B. All terms applicable with respect to the Lease immediately prior to the
commencement of any Renewal Term shall be applicable with respect to such
Renewal Term; provided, however, the initial Base Rent payable during such
Renewal Term shall equal the Market Rate (hereinafter defined).

 

C. Within thirty (30) days after receipt of Tenant’s Initial Renewal Notice,
Landlord shall advise Tenant of the applicable Base Rent for the Premises for
the Renewal Term. Tenant, within fifteen (15) days after the date on which
Landlord advises Tenant of the applicable Base Rent for the Renewal Term, shall
either (i) give Landlord final binding written notice (“Binding Notice”) of
Tenant’s exercise of its option, or (ii) if Tenant disagrees with Landlord’s
determination, provide Landlord with written notice of rejection (the “Rejection
Notice”). If Tenant fails to provide Landlord with either a Binding Notice or
Rejection Notice within such fifteen (15) day period, Tenant’s Renewal Option
shall be null and void and of no further force and effect. If Tenant provides
Landlord with a Binding Notice, Landlord and Tenant shall enter into an
amendment to this Lease (the “Renewal Amendment”) upon the terms and conditions
set forth herein. If Tenant provides Landlord with a Rejection Notice, Landlord
and Tenant shall work together in good faith to agree upon the Market Rate for
the Premises during the Renewal Term. Upon agreement, Tenant shall provide
Landlord with Binding Notice and Landlord and Tenant shall enter into the
Renewal Amendment in accordance with the terms and conditions hereof.
Notwithstanding the foregoing, if Landlord and Tenant are unable to agree upon
the Market Rate for the Premises within thirty (30) days after the date on which
Tenant provides Landlord with a Rejection Notice, then both parties shall agree
to enter into “baseball style” arbitration, as outlined herein, in order to
establish the Market Rate for the Renewal Term:

 

(1) Each party shall submit a “determination” of the Market Rate to arbitration
within five (5) days of determining an entity to serve as the Arbitrator, and
the Arbitrator may only select that one of the determinations submitted by a
party to be the more accurate determination of the Market Rate, and the
Arbitrator may not add to, subtract from, reform or otherwise modify the
provisions of the Lease or of either of the submitted Market Rates. The Market
Rate that the Arbitrator determines to be more accurate shall be binding on both
parties and shall be used as the Base Rent for the Renewal Term and incorporated
into a formal Renewal Amendment;

 

Exhibit B-1

 

 

(2) The Arbitrator shall be a real estate broker licensed by the State of Utah
who is active in representing industrial tenants in the Vernal, Utah market
area. The Arbitrator shall not have any interest in or conflict with either
Landlord or Tenant. The Arbitrator shall be mutually agreed upon by both
Landlord and Tenant within ten (10) days of the date that the obligation arises
hereunder to use arbitration in determining the Market Rate; provided, however,
if Landlord or Tenant are unable to agree on a single Arbitrator within such ten
(10) day period, each party will, within five (5) days of the expiration of such
ten (10) day period, select a real estate broker licensed by the State of Utah
who is active in representing industrial tenants in the Vernal, Utah market area
(each broker, a “Party Selection”) and within ten (10) days of being selected,
those two Party Selections shall select a third a real estate broker licensed by
the State of Utah who is active in representing industrial tenants in the
Vernal, Utah market area, which third person shall be the single Arbitrator.
Each party shall pay its own counsel fees and expenses, if any, in connection
with any arbitration under this Exhibit B, and the parties shall share equally
all other expenses and fees of any such arbitration.

 

D. If Tenant is entitled to and properly exercises its Renewal Option, Landlord
shall prepare the Renewal Amendment to reflect changes in the Base Rent, the
Term and other appropriate terms. The Renewal Amendment shall be:

 

1. sent to Tenant within fifteen (15) days after receipt of the Binding Notice
or the determination of the Market Rate by the Arbitrator; and

 

2. executed by Tenant and returned to Landlord in accordance with Paragraph A.3
above.

 

E. With respect to the exercising of the renewal options, “Market Rate” shall be
the then-prevailing fair market value rental rate (determined on a fully “net”
lease basis) as of the exercising of the respective provision by Tenant charged
to renewing, for tenants of similar financial standing, for property of
comparable size and conditions and with comparable improvements within a five
(5) mile radius of the Premises (“Comparable Buildings”), taking into
consideration the following: (i) the location, quality and age of the Buildings
and other improvements; (ii) the use, location and size of the Premises; (iii)
the distinction between full-service “gross” leases and “net” leases; (iv) any
other adjustments (including by way of indexes) to base rental; (v) the credit
standing and financial stature of (a) Tenant and (b) the tenants being
considered hereunder in the Comparable Buildings; (vi) the term or length of
lease; (vii) the payment of a leasing commission and/or fees/bonuses in lieu
thereof; and (viii) any other concession or inducement and/or relevant term or
condition in making the Market Rate determination.

 

Exhibit B-2

 

 

EXHIBIT C

 

Purchase Option

 

Landlord hereby grants to Tenant an option to purchase the Premises (including
the real estate and improvements) from Landlord for a purchase price which shall
be determined in accordance with Paragraph C hereof, payable in cash or
certified funds.

 

A. During the thirty (30) day period immediately preceding each five (5) year
anniversary of the Effective Date, including, without limitation, during any
extensions of the Term with respect to any Renewal Terms, and ending on the
expiration of the Term or earlier termination of this Lease, if there is then no
outstanding Event of Default under the Lease beyond any applicable cure period,
Tenant shall have the right to purchase the Premises under the terms and
conditions set forth in this Exhibit C. Tenant shall not have any right
whatsoever to exercise this option after the expiration of the Term or the
earlier termination of this Lease.

 

B. Subject to the provisions of this Exhibit C, Tenant may exercise the option
granted herein by delivering to Landlord a written notice stating Tenant’s
intent to exercise this option (the “Exercise Notice”). The sale and purchase of
the Premises shall be at a mutually agreeable time no more than one hundred
twenty (120) days and no less than thirty (30) days from the date the Purchase
Price is determined pursuant to Paragraph C hereunder, which time can be beyond
the Term, in which case, the Term shall be deemed to extend until the closing of
the purchase and sale of the Premises hereunder under the same terms as
applicable immediately prior to the date that the Term would have otherwise
expired. The exercise of this option shall ripen this instrument into a contract
for the sale and purchase of the Premises without the necessity of any further
instrument in writing except as provided herein.

 

C. Within thirty (30) days after receipt of Tenant’s Exercise Notice, Landlord
shall advise Tenant of the applicable purchase price for the Premises (the
“Purchase Price”). Tenant, within fifteen (15) days after the date on which
Landlord advises Tenant of the applicable Purchase Price, shall either (i) give
Landlord written notice of the acceptance of such price (“Acceptance Notice”),
or (ii) if Tenant disagrees with Landlord’s determination, provide Landlord with
written notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either an Acceptance Notice or Rejection Notice within such
fifteen (15) day period, Tenant’s Exercise Notice shall be deemed to be
rescinded and of no further force and effect. If Tenant provides Landlord with a
Rejection Notice, Landlord and Tenant shall work together in good faith to agree
upon the Purchase Price. Upon agreement, Tenant shall provide Landlord with an
Acceptance Notice. Notwithstanding the foregoing, if Landlord and Tenant are
unable to agree upon the Purchase Price within thirty (30) days after the date
on which Tenant provides Landlord with a Rejection Notice, then both parties
shall agree to enter into “baseball style” arbitration, as outlined herein, in
order to establish the Purchase Price:

 

(1) Each party shall submit a “determination” of the Purchase Price to
arbitration within five (5) days of determining an entity to serve as the
Arbitrator, and the Arbitrator may only select that one of the determinations
submitted by a party to be the more accurate determination of the Purchase
Price, and the Arbitrator may not add to, subtract from, reform or otherwise
modify the submitted Purchase Price. The Purchase Price that the Arbitrator
determines to be more accurate shall be binding on both parties and shall be
used as the Purchase Price;

 

Exhibit C-1

 

 

(2) The Arbitrator shall be a real estate broker licensed by the State of Utah
who is active in representing industrial tenants in the Vernal, Utah market
area. The Arbitrator shall not have any interest in or conflict with either
Landlord or Tenant. The Arbitrator shall be mutually agreed upon by both
Landlord and Tenant within ten (10) days of the date that the obligation arises
hereunder to use arbitration in determining the Purchase Price; provided,
however, if Landlord or Tenant are unable to agree on a single Arbitrator within
such ten (10) day period, each party will, within five (5) days of the
expiration of such ten (10) day period, select a real estate broker licensed by
the State of Utah who is active in representing industrial tenants in the
Vernal, Utah market area (each broker, a “Party Selection”) and within ten (10)
days of being selected, those two Party Selections shall select a third a real
estate broker licensed by the State of Utah who is active in representing
industrial tenants in the Vernal, Utah market area, which third person shall be
the single Arbitrator. Each party shall pay its own counsel fees and expenses,
if any, in connection with any arbitration under this Exhibit C, and the parties
shall share equally all other expenses and fees of any such arbitration.

 

(3) Notwithstanding anything herein to the contrary, under no circumstances will
Landlord be obligated to sell the Premises pursuant to this Exhibit C for less
than the amount paid by Landlord for the Premises, including all related
expenses associated with the acquisition of the Premises by Landlord.

 

D. Landlord covenants that, upon the exercise of this option by Tenant, and upon
payment of the Purchase Price, Landlord shall convey, and cause to be conveyed
to Tenant, unencumbered, marketable title to the Premises, in fee simple, and
that Landlord will warrant the title to the Premises, by special warranty deed,
against the claims and demands of all persons claiming by, through or under
Landlord, subject only to the lien of ad valorem taxes for the year in which the
sale is closed and any liens or encumbrances caused or created by Tenant. Taxes
for the year in which the sale is closed shall not be prorated between the
parties, as Tenant is obligated to pay such taxes under this Lease. Tenant shall
pay all costs of preparing the special warranty deed, any transfer tax, title
examination, title insurance, escrow fees, Tenant’s attorney’s fees and all
other costs associated with the closing, except that Landlord shall pay the
costs of curing any title objections caused by Landlord, Landlord’s attorney’s
fees and the cost of paying and satisfying any liens or encumbrances created by
Landlord.

 

E. Tenant shall not receive a credit at closing or otherwise for any rental
payments made hereunder except with respect to any Rent paid in advance with
respect to periods on or after the closing date of the purchase and sale
hereunder, which will be prorated on a daily basis.

 

F. Tenant shall purchase the Premises in “as is” condition “with all faults” and
specifically and expressly without any warranties, representations or
guaranties, of any kind, oral or written, expressed or implied, concerning the
Premises from or on behalf of Landlord, except as expressly provided herein.
Landlord shall not under any circumstances be required to repair or modify any
condition of the Premises.

 

G. This option shall permit Tenant to purchase all of the tracts, parcels,
improvements and appurtenances constituting the Premises in one transaction, and
Tenant shall not be entitled under any circumstances to purchase less than all
of the tracts, parcels and improvements constituting the Premises.

 

H. The exercise by Tenant of the option granted herein shall not terminate this
Lease or modify or reduce Tenant’s obligations under this Lease. Upon closing of
the purchase of the Premises pursuant to this option, however, this Lease shall
terminate and be of no further force and effect.

 

Exhibit C-2

 

 

EXHIBIT D

 

Build-Out Option

 

Landlord, upon receiving written notice from Tenant, with such notice to be
provided by Tenant at Tenant’s sole discretion, shall complete a build out (the
“Build Out”) of additional space or buildings within the Premises (such
additional space, the “Build Out Space”) in accordance with plans mutually
approved by Landlord and Tenant, with both acting reasonably with regard to the
approval of such plans. From the commencement of the construction of the Build
Out until its Substantial Completion, as such term is defined below, Rent and
other charges due from Tenant to Landlord under this Lease will remain the same
and Tenant shall continue to pay all other sums due as required under the terms
of this Lease. Tenant agrees that during any period of the construction of the
Build Out, Tenant will continue the operation of its business within the
Premises to the extent practicable and that Landlord shall not be liable for any
inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting in any way from the Build Out; provided, however, Landlord shall take
all commercially reasonable and appropriate steps so as not to unreasonably
interfere with Tenant’s operations in the Premises and shall coordinate with
Tenant with regard to the timing and construction procedures of such Build Out
so as to minimize any possible interference with Tenant’s operations in the
Premises. The Build Out will be considered to have achieved “Substantial
Completion” for purposes of this Exhibit D when (a) Landlord’s contractor
certifies in writing to Landlord and Tenant that Landlord is able to provide
Tenant with reasonable access to the portion of the Premises subject to the
Build Out, (b) the contractor has substantially performed all of the Build Out,
other than decoration and minor “punch-list” type items and adjustments which do
not materially interfere with Tenant’s access to or use of the Build Out Space
and (c) the contractor has obtained a temporary certificate of occupancy or
other required equivalent approval from the local governmental authority
permitting occupancy of the Build Out Space. Upon the Substantial Completion of
the Build Out, the Premises shall include the Build Out Space and the Rent
payable under this Lease shall include the Base Rent payable with respect to the
Premises (excluding the Build Out) as set forth herein, as well as the Build Out
Fair Market Value (as defined herein); provided, however, with respect to the
Base Rent payable upon any Renewal Term commencing after the date of the
Substantial Completion of the Build Out, the Base Rent payable during such
Renewal Term shall be determined based on the Market Rate of the Premises,
including the Build Out, as determined pursuant to Exhibit B.

 

Upon the commencement of any Build Out, Landlord and Tenant shall negotiate in
good faith to determine the fair market rent for the Build Out Space upon the
Substantial Completion of the Build Out (such rate, the “Market Rate”). If
Landlord and Tenant shall fail to agree upon a final and binding fair Market
Rate within thirty (30) days after Landlord and Tenant commence negotiations to
determine such Market Rate, then both parties shall agree to enter into
“baseball style” arbitration, as outlined herein, in order to establish the
Market Rate:

 

(1) Each party shall submit a “determination” of the Market Rate to arbitration
within five (5) days of determining an entity to serve as the Arbitrator, and
the Arbitrator may only select that one of the determinations submitted by a
party to be the more accurate determination of the Market Rate, and the
Arbitrator may not add to, subtract from, reform or otherwise modify the
provisions of the Lease or of either of the submitted Market Rates. The Market
Rate that the Arbitrator determines to be more accurate shall be binding on both
parties and shall be used as the Market Rate;

 

(2) The Arbitrator shall be a real estate broker licensed by the State of Utah
who is active in representing industrial tenants in the Vernal, Utah market
area. The Arbitrator shall not have any interest in or conflict with either
Landlord or Tenant. The Arbitrator shall be mutually agreed upon by both
Landlord and Tenant within ten (10) days of the date that the obligation arises
hereunder to use arbitration in determining the Market Rate; provided, however,
if Landlord or Tenant are unable to agree on a single Arbitrator within such ten
(10) day period, each party will, within five (5) days of the expiration of such
ten (10) day period, select a real estate broker licensed by the State of Utah
who is active in representing industrial tenants in the Vernal, Utah market area
(each broker, a “Party Selection”) and within ten (10) days of being selected,
those two Party Selections shall select a third a real estate broker licensed by
the State of Utah who is active in representing industrial tenants in the
Vernal, Utah market area, which third person shall be the single Arbitrator.
Each party shall pay its own counsel fees and expenses, if any, in connection
with any arbitration under this Exhibit D, and the parties shall share equally
all other expenses and fees of any such arbitration.

 

Exhibit D-1

 

 

EXHIBIT E

 

FORM OF LEASE GUARANTY

 

This Guaranty of Lease (this “Guaranty”), dated November___, 2020, is attached
to and made part of that certain Commercial Lease (the “Lease”) dated on or
about the date hereof, by and between ERNEST M. CHERRY, JR. REVOCABLE TRUST and
CAROLE A. CHERRY REVOCABLE TRUST collectively, as Landlord, and MEIER
PROPERTIES, SERIES LLC, a Utah limited liability company, as Tenant, with
respect to the lease of approximately 6.57 acres of land and improvements
thereto commonly known as 1540-1586 S. 1700 E., Vernal, UT 84078, as described
therein. Unless otherwise defined herein, the terms used in this Guaranty shall
have the same definitions as set forth in the Lease. In order to induce Landlord
to enter into the Lease with Tenant, Superior Drilling products, Inc., a Utah
corporation (“Guarantor”), has agreed to execute and deliver this Guaranty to
Landlord. Guarantor acknowledges that Landlord would not enter into the Lease if
Guarantor did not execute and deliver this Guaranty to Landlord.

 

1. Guaranty. In consideration of the execution of the Lease by Landlord and as a
material inducement to Landlord to execute the Lease, Guarantor hereby
irrevocably and unconditionally guarantees the full, timely and complete (a)
payment of all rent and other sums payable by Tenant to Landlord under the
Lease, and any amendments or modifications thereto and (b) performance of all
covenants, representations and warranties made by Tenant and all obligations to
be performed by Tenant pursuant to the Lease, and any amendments or
modifications thereto (collectively, the “Lease Obligations”). The payment and
performance of the Lease Obligations shall be conducted in accordance with all
terms, covenants and conditions set forth in the Lease, without deduction,
offset, counterclaim or excuse of any nature (except as otherwise expressly
provided therein). It is understood that Landlord, without impairing this
Guaranty, may apply payments from Tenant to the Lease Obligations or to such
other obligations owed by Tenant to Landlord in such amounts and in such order
as Landlord in its complete discretion determines.

 

2. Landlord’s Rights. Landlord may perform any of the following acts at any time
during the Term of the Lease, without notice to or assent of Guarantor and
without in any way releasing, affecting or impairing any of Guarantor’s
obligations or liabilities under this Guaranty: (a) alter, modify or amend the
Lease, (b) grant extensions or renewals to the Term of the Lease, (c) assign or
otherwise transfer its interest in the Lease, the Premises or this Guaranty, (d)
consent to any transfer or assignment of Tenant’s or any future tenant’s
interest under the Lease and (e) foreclose upon any such security by judicial or
nonjudicial sale, without affecting or impairing in any way the liability of
Guarantor under this Guaranty, except to the extent the indebtedness has been
paid.

 

3. Tenant’s Default. This Guaranty is a guaranty of payment and performance, and
not of collection. Upon any breach or default by Tenant under the Lease,
Landlord may proceed immediately against Tenant and/or Guarantor to enforce any
of Landlord’s rights or remedies against Tenant or Guarantor pursuant to this
Guaranty, the Lease, or at law or in equity without notice to or demand upon
either Tenant or Guarantor. This Guaranty shall not be released, modified or
affected by any failure or delay by Landlord to enforce any of its rights or
remedies under the Lease or this Guaranty, or at law or in equity.

 

4. Guarantor’s Waivers. Guarantor hereby waives (a) presentment, demand for
payment and protest of non-performance under the Lease, (b) notice of any kind,
including, without limitation, notice of protest, presentment, demand for
payment, default, nonpayment, or the creation or incurring of new or additional
obligations of Tenant to Landlord, (c) any right to require Landlord to enforce
its rights or remedies against Tenant under the Lease, or otherwise, (d) any
right to require Landlord to proceed against any security held from Tenant or
any other person or entity, (e) any right of subrogation and (f) any defense
arising out of the absence, impairment or loss of any right of reimbursement or
subrogation or other right or remedy of Guarantor against Landlord, whether
resulting from an election by Landlord, or otherwise. Any part payment by Tenant
or other circumstance which operates to toll any statute of limitations as to
Tenant, shall operate to toll the statute of limitations as to Guarantor.

 

E-1

 

 

5. Separate and Distinct Obligations. Guarantor acknowledges and agrees that
Guarantor’s obligations to Landlord under this Guaranty are separate and
distinct from Tenant’s obligations to Landlord under the Lease. The occurrence
of any of the following events shall not have any effect whatsoever on
Guarantor’s obligations to Landlord hereunder, each of which obligations shall
continue in full force or effect as though such event had not occurred: (a) the
commencement by Tenant of a voluntary case under the federal bankruptcy laws, as
now constituted or hereafter amended or replaced, or any other applicable
federal or state bankruptcy, insolvency or other similar law (collectively,
“Bankruptcy Laws”), (b) the consent by Tenant to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
or similar official of Tenant or for any substantial part of its property, (c)
any assignment by Tenant for the benefit of creditors, (d) the failure of Tenant
generally to pay its debts as such debts become due, (e) the taking of corporate
action by Tenant in the furtherance of any of the foregoing or (f) the entry of
a decree or order for relief by a court having jurisdiction in respect of Tenant
in any involuntary case under applicable Bankruptcy Laws, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of Tenant or for any substantial part of its property, or ordering the
winding-up or liquidation of any of its affairs and the continuance of any such
decree or order unstayed and in effect for a period of sixty (60) consecutive
days. The liability of Guarantor under this Guaranty is not, and shall not be,
affected or impaired by any payment made to Landlord under or related to the
Lease for which Landlord is required to reimburse Tenant pursuant to any court
order or in settlement of any dispute, controversy or litigation in any
bankruptcy, reorganization, arrangement, moratorium or other federal or state
debtor relief proceeding. If, during any such proceeding, the Lease is assumed
by Tenant or any trustee, or thereafter assigned by Tenant or any trustee to a
third party, this Guaranty shall remain in full force and effect with respect to
the full performance of Tenant, any such trustee or any such third party’s
obligations under the Lease. If the Lease is terminated or rejected during any
such proceeding, or if any of the events described in Subparagraphs (a) through
(f) of this Paragraph 5 occur, as between Landlord and Guarantor, Landlord shall
have the right to accelerate all of Tenant’s obligations under the Lease and
Guarantor’s obligations under this Guaranty. In such event, all such obligations
shall become immediately due and payable by Guarantor to Landlord. Guarantor
waives any defense arising by reason of any disability or other defense of
Tenant or by reason of the cessation from any cause whatsoever of the liability
of Tenant.

 

6. Subordination. All existing and future debts of Tenant to Guarantor, if any,
shall be subordinated to all obligations owed to Landlord under the Lease and
this Guaranty.

 

7. Successors and Assigns. This Guaranty binds Guarantor’s successors and
assigns.

 

8. Encumbrances. If Landlord’s interest in the Property or the Lease, or the
rents, issues or profits therefrom, are subject to any deed of trust, mortgage
or assignment for security, any such encumbrances shall not affect any of
Guarantor’s obligations under this Guaranty. In such event, this Guaranty shall
nevertheless continue in full force and effect for the benefit of any mortgagee,
beneficiary, trustee or assignee’ or any purchaser at any sale by judicial
foreclosure or under any private power of sale, and their successors and
assigns.

 

9. Guarantor’s Duty. Guarantor assumes the responsibility to remain informed of
the financial condition of Tenant and of all other circumstances bearing upon
the risk of Tenant’s default, which reasonable inquiry would reveal, and agrees
that Landlord shall have no duty to advise Guarantor of information known to it
regarding such condition or any such circumstance.

 

10. Governing Law; Venue. This Guaranty shall be construed according to and
governed by the internal laws (without regard to conflict of laws principles) of
the State of Utah. The venue for any dispute shall hereunder be the state and
federal courts located in Uintah County, Utah.

 

[Signature Page Follows]

 

E-2

 

 

IN WITNESS WHEREOF, Guarantor hereby executes this Guaranty as of the date first
above written.

 

  Guarantor:         Superior Drilling products, Inc.,   a Utah corporation    
    By:                 Name:     Title:  

 

  Guarantor’s Address:       1583 South 1700 East   Vernal, UT 84078   Attn:
Troy Meier   Tel: 435-789-0594   Email: Troy@teamsdp.com

 

E-3

 

 

EXHIBIT F

 

DUE DILIGENCE REQUIREMENTS

 

1. Environmental reports 2. Engineering reports 3. Soils/geotechnical reports 4.
Site plans or plats 5. Maps and surveys 6. Written notices, reports, citations,
orders, decisions, correspondence and memoranda from any governmental authority
7. Agreements, studies, reports, correspondence and other documents relating to
the presence or absence of any endangered species or environmentally sensitive
areas on the Property 8. Insurance certificates and statements detailing
coverage at the Property

 

Exhibit F-1

 

 

EXHIBIT G

 

Included and Excluded Fixtures, Equipment and Personal Property

 

Included Fixtures, Equipment and Personal Property:

 

1. Buildings identified in that certain Appraisal Report with respect to the
Property by Van Drimmelen & Associates, Inc. dated effective March 20, 2020 as
Roper #1 - #4 and the Cowboy Building; 2. Cranes and hoists; 3. Attached heating
and cooling equipment; 4. Attached Torit systems (used for air filtration); 5.
Fence & landscaping surrounding properties; and 6. Attached fixtures for
lighting, plumbing, electric outlets, phone outlets and sprinkler systems.

 

Excluded Fixtures, Equipment and Personal Property:

 

1. Machinery & equipment (CNC machines, lathes, grinders, shop tools, work
benches, air compressors, etc.); 2. Sheds or containers used as stand-alone
structures; 3. Networking & internet equipment; 4. Artwork in the offices; 5.
Above ground holding tanks (Primary use is for R&D testing near the Cowboy
Building); 6. Repair center improvements for painting and brazing; 7. Racks
holding inventory; and 8. The research and development tri-plex pump system
located at the Cowboy Building.

 

Any electrical equipment or electrical adaptor specifically associated with an
item of equipment or machinery within the Property, is hereby deemed to be a
component of such equipment and not a fixture, regardless of whether attached to
the Property or Improvements.

 

Exhibit G-1

 